      Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 1 of 80




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVAIIIA

DELAWARE RIVERKEEPER
NETWORK et aL,,                                                CIVI    ACTION
                         Plaintffi
                 v.

PENNSYVLANIA DEPARTMENT OF
TRANSPORTATION et al.,                                         No. 18-4508
                         Defendants

                                       MEMORANDUM
 PnattrR,   J.                                                                 ..uousr   fu,2s2g
       Years of disputes flowing from this administrative review are fu from water under the

bridge. Rather, the waters remain troubled.r

       The Delaware Riverkeeper Network and the Delaware Riverkeeper, Maya van Rossum,

challenge the Pennsylvania Department         of   Transportation's ("PennDOT") and the Federal

Highway Administration's ("FHWA") issuance of a Final Categorical Exclusion Evaluation and a

Final Individual Section 4(0 Evaluation approving a two-lane replacement of the Headquarters

Road Bridge       in   Tinicum Township, Pennsylvania, Plaintiffs claim that             Defendants'

determinations were arbitrary and capricious under the National Environmental Policy Act

("NEPA") and Section       (f   of the Department of Transportation Act, and they request that the

Court remand the matter for consideration of rehabilitation and repair. The Project described in

this Memorandum has been forestalled for years by the adversarial machinations between and

among these parties.

       All parties move for summary judgment       on the administrative record. For the reasons that

follow, the Court grants the defense summary judgment motions on all claims.


       SIM0N & GARTUNKEL, BRTDGE OVER TR0UBLED WATER (Columbia Records 1970).
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 2 of 80




                                       FACTUAL BACKGROUND

            The Bridge

        The Headquarters Road Bridge (“the Bridge”) crosses Tinicum Creek in Tinicum

Township, Pennsylvania.        AR-27 at 12.      The western side of the Bridge is in Ottsville,

Pennsylvania, and the eastern side is in Erwinna, Pennsylvania. Id. On the east side of the Bridge,

there is a T-intersection with Sheep Hole Road to the north and Headquarters Road to the south.

Id.

        The Bridge consists of a concrete-encased, steel I-beam superstructure2 supported on

masonry piers and abutments. Id. The stone masonry piers, abutments, and wing walls are

estimated to have been constructed in 1812. Id. The Bridge’s superstructure was constructed a

century later in 1919. Id. The Bridge’s pipe rail was replaced with a steel beam guide rail attached

to the concrete curbs in 1991. Id.

        The width of the Bridge is 18 feet. Id. When the Bridge was open to traffic, there was one

16-foot lane with no shoulders and a one-foot curb on each side. Id. In 2001, two-feet wide

concrete barriers were installed along the curb lines, reducing the width of the travel lane to a

minimum of 10 feet. Id. at 14.

        The Bridge posted a 19-ton weight restriction in 2006. AR-14 at 51. In 2010, this

restriction was reduced to 10 tons. Id. The Bridge was closed to traffic in 2011 after a routine

inspection disclosed a hole in the bridge deck. AR-27 at 15.




2
        This litigation prompts an extensive collection of bridge-related vocabulary. The term
“superstructure” simply refers to the portion of a bridge that is the span and receives the live load. The
“substructure,” in contrast, refers to the bridge’s abutment, piers, and other support structures.


                                                    2
         Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 3 of 80




             Ridge Valley Rural Historic District

        The Bridge is located in the Ridge Valley Rural Historic District (“the Historic District”),

which comprises of approximately 575 acres of land in Tinicum Township. AR-27 at 18. The

Historic District is listed in the National Register of Historic Places (“the National Register”)3 for

its agriculture and architecture. Id. The Historic District contains 67 “contributing resources.”4

Id. The Bridge and its adjoining tax parcels are contributing resources to the Historic District. Id.

                 Tinicum Creek

        Tinicum Creek is identified by the Pennsylvania Department of Environmental Protection

(“PaDEP”) as an exceptional value water under 25 Pa. Code § 93. AR-26 at 21. It is also classified

by the National Park Service (“NPS”) as a Federal Scenic River or Stream as part of the Lower

Delaware National Wild and Scenic River. Id. at 23.

        The Wild and Scenic Rivers Act defines “outstandingly remarkable values” (“ORVs”) as

“the characteristics that make a river worthy of special protection, along with the river’s free-

flowing nature and water quality.” AR-26 at 23. Tinicum Creek is part of the Lower Delaware

River, which possesses all five ORVs: cultural, ecological, geological, recreational, and scenic.

Id. Tinicum Creek possess cultural, geological, and scenic ORVs. Id. Tinicum Creek is not

considered a Pennsylvania Fish and Boat Commission-approved trout water or a Pennsylvania

Wild Trout Water. AR-27 at 14. The Creek is also not considered a Pennsylvania Fish and Boat

Commission Water Trail, and it is not listed in Keystone Canoeing, which is a guide to the

canoeable waters in Eastern Pennsylvania. Id.



3
        The National Register is the official list of the United States’ historic places deemed worthy of
preservation.
4
        A contributing resource is a building, site, structure, or object that adds to the historically significant
value of the district.


                                                        3
         Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 4 of 80




        The channel of Tinicum Creek that passes under the Bridge exhibits evidence of

contraction scour,5 and a scour hole6 was observed adjacent to the Bridge’s west abutment and

northwest wing wall. Id. Grout bags were installed as a scour countermeasure, but only as a short-

term solution. Id.

             Process Prior to the Final Evaluations

        Defendants collaborated throughout the Project’s development process with stakeholders

and agencies with jurisdiction over Section 4(f) properties.7 AR-27 at 83. This development

process included Section 106 coordination.8 The Project’s Section 106 consulting parties9 include



5
        Contraction scour refers to the removal of material from the bed and banks across the width of a
water channel.
6
        Scour holes occur when moving water causes sediment to be removed and scooped out from around
a bridge’s abutments or piers.
7
         Section 4(f) of the U.S. Department of Transportation Act of 1966 requires that the use of historic
sites be carefully considered and avoided or minimized.
8
         Section 106 of the National Historic Preservation Act sets certain requirements with which agencies
much comply. First, an agency must define the area of potential effects (“APE”). 36 C.F.R. § 800.4(a).
Then the agency must identify any historic properties within the APE. 36 C.F.R. § 800.4(b). “A historic
property is ‘any prehistoric or historic district, site, building, structure, or object included on, or eligible for
inclusion on’ the National Register . . . .” Dine Citizens Against Ruining Our Env’t v. Bernhardt, 923 F.3d
831, 846 (10th Cir. 2019) (citing 54 U.S.C. § 300308). If historic properties are present, the agency must
determine whether there is an adverse effect on those properties. 36 C.F.R. § 800.5. If an adverse effect is
determined, then the agency must consult with the Section 106 consulting parties “to develop and evaluate
alternatives or modifications to the undertaking that could avoid, minimize, or mitigate adverse effects on
historic properties.” 36 C.F.R. § 800.6(a).
         The Court has endeavored to summarize the relevant studies, deliberation, and consultation that
took place during the Project’s development. However, the sheer volume of the administrative record
prohibits an exhaustive recitation. A detailed 14-page timeline of the Project’s Section 106 process can be
found at AR-26 at 60–73.
9
         “Consulting parties” are parties that have consultative roles in the Section 106 process. These
parties include the state historic preservation officer (“SHPO”), Indian tribes and Native Hawaiian
organizations, representatives of local governments with jurisdiction over the area, and applicants for
Federal assistance, permits, licenses, and other approvals. 36 C.F.R. §§ 800.2(c)(1)–(4). Additional
“individuals and organizations with a demonstrated interest in the undertaking may participate as consulting
parties due to the nature of their legal or economic relation to the undertaking or affected properties, or their
concern with the undertaking’s effects on historic properties.” 36 C.F.R. § 800.2(c)(5) (emphasis added).


                                                         4
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 5 of 80




the NPS, the United States Army Corps of Engineers, the PaDEP, the Advisory Council on Historic

Preservation (“ACHP”), the Pennsylvania State Historic Preservation Officer (“PaSHPO”), the

Pennsylvania Historical and Museum Commission, Tinicum Township officials, elected federal

and state officials, and other members of the public. There are a total of 51 consulting parties.

AR-27 at 85.

        A Determination of Effects Report was prepared by A.D. Marble & Company in 2005

which concluded that the Bridge was not eligible for the National Register and that replacing it

would have no adverse effect on the Historic District. AR-26 at 61. After both a public officials

meeting and a public meeting, comments were received demonstrating public controversy over the

historical value of the Bridge and a decision was reached to ask the Keeper of the National Register

to render an opinion on the eligibility of the Bridge for the National Register. Id. at 62. The

Keeper determined that the Bridge was eligible for the National Register as a contributing element

to the Historic District. Id.

        After the Keeper’s determination, the first Section 106 consulting party meeting was held.10

At the meeting, the parties discussed the Keeper’s finding that the Bridge is a contributing resource

to the Historic District, and it was determined that an updated Determination of Effects report for

the Project would be prepared. AR-27 at 85. It was also requested that design consultant Urban

Engineers provide a report examining whether it would be feasible to reuse the Bridge’s existing

substructure. Id.




10
       A total of seven Section 106 consulting party meetings took place during the Project’s development
between 2006 and 2016.
       In addition to the seven meetings with the Project’s consulting parties, there were numerous
meetings with the public, both in the form of public officials meetings and general public meetings.
Summaries of those meetings are in the Project’s Final Section 4(f) Evaluation. See AR-27 at 83–84.


                                                   5
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 6 of 80




        At the second meeting, Urban Engineers presented its findings that the existing

substructure could not be used, and the Existing Structure Condition Evaluation Report was

provided to the consulting parties. Id. at 85–86. An alternative analysis was also prepared. AR-

26 at 65.    After the meeting, the Existing Structure Condition Evaluation was published

recommending replacement of the Bridge. Id. PennDOT received and responded to comments on

the evaluation. Id. at 66.

        A one-lane bridge option was discussed at the third consulting party meeting. AR-27 at

86. Mitigation and terms for the Memorandum of Agreement11 were also discussed. AR-26 at 67.

In 2013, federal money was programmed for the Project, making FHWA the lead federal agency

for the Section 106 process. Id. at 68. Upon this change, the consulting party coordination efforts

were updated and reinitiated. Id.

        The fourth meeting focused on Urban Engineers’ November 2006 Existing Structure

Condition Evaluation Report. AR-27 at 86. After that meeting, PennDOT provided the consulting

parties with traffic monitoring data, previous public official meeting and consulting party meeting

minutes, inspection reports, maintenance records, and a turning radius study prepared by Urban

Engineers. Id. A comment response document was also distributed. AR-26 at 69. The Existing

Structure Condition Evaluation Report was discussed again at the fifth consulting party meeting.

AR-27 at 86. An open forum was also developed to give consulting parties the opportunity to

present their opinions and concerns related to the Project. Id.




11
        If a project will have an adverse effect on an historic resource and “the agency official and the
SHPO/THPO agree on how the adverse effects will be resolved, they shall execute a memorandum of
agreement.” 36 C.F.R. § 800.6(b)(1)(iv). “A memorandum of agreement executed and implemented
pursuant to [36 C.F.R. § 800.6] evidences the agency official’s compliance with section 106 and this part
and shall govern the undertaking and all of its parts.” 36 C.F.R. § 800.6(c).


                                                   6
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 7 of 80




       In response to an invitation by FHWA, in a letter dated December 17, 2013 the ACHP

agreed to participate in the Section 106 process. AR-26 at 45. A representative of the ACHP

attended the final two consulting party meetings. Id. Defendants provided a revised purpose and

need statement in January 2014 and distributed a Core Drilling Investigation Report to the

consulting parties in March 2014. Id. at 69–70.

       On April 2, 2014, the sixth consulting party meeting was held. This meeting involved a

review of the core borings conducted for the Project, a presentation of a bridge rehabilitation

option, and an open forum. AR-27 at 86. PennDOT later made an Above-Ground Historic

Findings Form and updated Determination of Effects Report available to the consulting parties for

review and comment. AR-26 at 70. The Determination of Effects Report evaluated a series of

alternatives for the Project, including a “no build” alternative, a new roadway alternative totally

avoiding the Historic District, a new downstream alignment alternative, two different one-lane

alternatives, a two-lane superstructure replacement and substructure rehabilitation alternative, and

a variety of two-lane replacement alternatives. AR-12 at 16. Responses to comments were

provided. AR-26 at 71–72. PennDOT, through Urban Engineers, also prepared a Bridge Width

Report for FHWA. AR-10. The Report concluded that a one-lane bridge design would not meet

the Project’s purpose and need. Id. at 14.

       The seventh and final consulting party meeting focused on minimizing and mitigating any

harms caused by the Project, and included a breakout session during which the parties could

develop their ideas. AR-27 at 87. The ideas were presented to everyone in attendance, and the

consulting parties stated whether they disliked, or had no opinion on the ideas presented. Id.

PennDOT later circulated to the consulting parties a mitigation and minimization memorandum




                                                  7
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 8 of 80




summarizing the ideas generated at the meeting. AR-26 at 73. A document providing responses

to comments received on the memorandum was distributed to the consulting parties. Id.

       A draft categorical exclusion evaluation was made available for review and comment in

November 2016. Id. Again, a document providing responses to the comments was subsequently

distributed to the consulting parties. Id. A draft Memorandum of Agreement was also circulated

to the consulting parties, to which the ACHP provided comment. Id. A final Memorandum of

Agreement was executed in August 2018. Id.

       Defendants then issued a Final Categorical Exclusion Evaluation and a Final Section 4(f)

Evaluation for the Project, the merits of which Plaintiffs now challenge. These evaluations are the

heart of this matter, so their contents are described in detail below.

            Final Categorical Exclusion Evaluation12

       A.      Project Description

       PennDOT finalized a Class Two Categorical Exclusion Evaluation in which the agency

evaluated the two-lane replacement alternative. See generally AR-26. The two-lane replacement

alternative involves fully replacing the Bridge’s existing three-span, single structure with a new

two-span, two-lane superstructure supported on a reinforced concrete substructure. Id. at 6. The

existing 16-foot wide Bridge will also be replaced to become a 24-foot wide two-lane bridge that

meets PennDOT’s standards. Id.

       The Project will remove the two existing piers and replace them with one center pier, which

the Categorical Exclusion Evaluation stated was proposed in coordination with the PaDEP to

comply with dam safety and waterway management regulations. Id. The Project will require in-



12
       The following background facts represent statements and findings contained in the Final
Categorical Exclusion Evaluation. They should not be interpreted as an endorsement by the Court of the
accuracy of those statements and findings.


                                                  8
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 9 of 80




stream working, including demolition of the existing substructure elements, construction of new

abutments, and construction of a center pier, as well as temporary stream diversions and the

dewatering of areas around the existing substructure to facilitate construction. Id.

        “Rip-rap stone scour countermeasures” will also be installed.13 Id. The size of the rip-rap

used will have a maximum stone size of 24 inches. Id. Although much of the rip-rap will be

underwater in Tinicum Creek, some will be visible above the water line at the base of the abutments

and along the edges of the wingwalls. The Categorical Exclusion Evaluation described the “visual

impact” as “minor, as the stone will be choked with natural streambed material and will feature

riparian plantings.” Id. If possible, stone for the rip-rap will be locally sourced to try to match the

visual appearance of the stone found in the Project area. Id.

        The Project will also require a temporary causeway to provide construction access to the

Project site. Id. This effort will involve temporary construction easements, a slope easement, and

right-of-way acquisitions. Id.

        B.      Project Purpose and Need

        The purpose of the Project is “to provide a crossing for Headquarters Road over Tinicum

Creek that is structurally sound and capable of safely and effectively handling the expected

vehicular needs of the public and emergency services of the surrounding area.” Id. at 7.

        Project needs were developed to address a series of “issues” with the Bridge as identified

in the Categorical Exclusion Evaluation. Id. The issues described include the Bridge being closed

to the public since 2011 due to a hole in the deck; an inspection determination that the Bridge

remains in imminent failure and is structurally deficient; stone displacement and advanced

streambed erosion on the Bridge’s existing substructure exposing the foundation; the retaining


13
        Rip-rap refers to human-placed rocks along shorelines, streambeds, bridge abutments, and the like
to prevent against scour and erosion.


                                                   9
          Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 10 of 80




walls showing signs of settlement, base slippage, wall displacement, and localized collapse; and a

scour hazard. Id. The Categorical Exclusion Evaluation also noted severe deterioration of the

Bridge’s superstructure, with the majority of the concrete façade being cracked and spalled,14

causing the steel stringers to be exposed and exhibit extensive section loss, reducing their load

carrying capacity. Id. The Bridge’s concrete deck also exhibits full-depth longitudinal cracking

and spalling and large holes covered by steel plates. Id. Furthermore, traffic on the Bridge is

limited to one lane, and a turning movement analysis showed that the Bridge cannot accommodate

Tinicum Township’s largest fire response vehicle making a left-hand turn onto the Bridge from

Headquarters Road. Id. Finally, the Categorical Exclusion Evaluation stated that the sight distance

and horizontal curve radius of the western approach to the Bridge does not meet PennDOT safety

criteria. Id.

          In response to the above, the Categorical Exclusion Evaluation listed the following Project

needs:

      •   The Bridge is structurally deficient;
      •   The Bridge is functionally obsolete;
      •   The retaining walls exhibit failure;
      •   Due to the existing structure’s geometry and limited roadway width, it cannot safely
          and effectively accommodate current and future traffic needs including emergency
          response vehicles; and
      •   Heavy scour exists along the western abutment resulting in exposure of the Bridge
          foundations and an increase in the structure’s vulnerability to further deterioration.

Id.

          A goal of the Project is to develop a solution to these needs that is sensitive to the historic

and rural nature of the Bridge’s surrounding area, if not the Bridge itself. Id.




14
         Spalling refers to when materials like stone or concrete break into smaller pieces, often via peeling
or flaking.


                                                     10
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 11 of 80




       C.      Section 4(f) Resources

       In describing any permanent and temporary impacts to Section 4(f) resources, the Final

Categorical Exclusion Evaluation noted that the Project will require permanently taking a total of

0.015 acres from two parcels that are contributing elements to the Historic District. Id. at 74. The

Project will also require a slope easement of approximately 0.005 acres. Id. The Project work

area will need to be dewatered by temporarily diverting flows through a series of flume pipes so

that the existing substructure elements can be removed, the new abutments and center pier can be

constructed, and the scour countermeasures can be installed. Id. These efforts will require

temporary occupancies of approximately 0.088 acres of the Historic District, a Section 4(f)

resource. Id. The Evaluation concluded that the temporary occupancies satisfy 23 C.F.R.

§ 774.13(d) and do not constitute a “use” under Section 4(f). Id.

       Under “Remarks,” the Evaluation stated:

       Within the project area, the Ridge Valley Rural Historic District and its contributing
       resources (the Headquarters Road Bridge and the adjoining tax parcels) are
       considered Section 4(f) resources. The parcel on the east side of Sheep Hole Road
       (Parcel 44-14-3-1) is also a contributing element to the district. The Individual
       Section 4(f) Evaluation documents the design alternatives considered and their
       anticipated social, economic, environmental, and cultural impacts. It also describes
       the alternative(s) that totally avoid the use of the Section 4(f) resources and an
       analysis of the alternatives to determine which result in the least overall harm to the
       resource.

       Seven alternatives are considered in the Draft Individual Section 4(f) Evaluation,
       including the No-Build and Total Avoidance Alternative. Based on the evaluation
       of alternatives, it was determined that there are no feasible and prudent avoidance
       alternatives. Further, upon completion of the least overall harm analysis, the
       recommended preferred alternative was identified as that which causes the least
       overall harm to the Section 4(f) resource.

       The two-lane replacement alternative addresses the existing bridge’s structural
       deficiency (both superstructure and substructure), thus improving the load carrying
       capacity and meeting the structurally deficient need. This alternative improves the
       operational efficiency of the bridge by providing a two-lane bridge (meeting
       PennDOT and American Association of State Highway and Transportation
       Officials [AASHTO] requirements based on traffic volume), thus meeting the


                                                 11
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 12 of 80




        functionally obsolete need. This alternative addresses the turning radius issues for
        emergency service vehicles and is sound from an engineering prospective. Due to
        the roadway classification and traffic volume on the bridge, PennDOT’s Design
        Manual 2 requires a roadway and bridge width of 24 feet curb-to-curb. The ADT
        along this roadway prior to its closure varied from 900 in 2001 (prior to the closure
        of both the Geigel Hill Road and Dark Hollow Road bridges) to 681 in 2008, both
        greater than 400. The two-lane replacement alternative meets the 24 feet curb-to-
        curb width criteria and was carried forward to the assessment of least overall harm.
        ...
        Mitigation is incorporated, and PennDOT and the FHWA will coordinate with the
        Section 106 Consulting Parties regarding minimization and mitigation measures
        . . . .15

Id. at 75.

        D.      Aquatic Resources

        The Final Categorical Exclusion Evaluation concluded that the Project will result in a

benefit to the free-flowing nature of Tinicum Creek by removing an existing abutment and pier

from the stream channel. Id. at 22. The Project is not expected to have an impact on the water

quality in the long term, and short-term impacts are expected to be mitigated by the Project’s use

of standard erosion and sediment pollution control best management practices. Id.

        Furthermore, the western abutment will be moved outside the stream channel and the fill

in front of it will be graded to direct the channel into the existing downstream location. Id. The

Evaluation found that these changes will increase the cross-sectional area of the stream, improving

the hydraulic capability of the replacement compared to the existing Bridge. Id. The replacement

will also maintain the natural free-flowing nature of Tinicum Creek and will not present conditions

that impede fish passage. Id. Although the Project’s construction will likely temporarily impact

aquatic life, only half of Tinicum Creek will be dewatered at a time, allowing fish to pass through




15
        The mitigation efforts related to Section 4(f) resources are described below in Section V(E)(4).


                                                    12
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 13 of 80




the Project area during construction. Id. Measures are also planned to promote the recolonization

of macroinvertebrates16 and finfish. Id.

       Tinicum Creek is classified as a Federal Scenic River or Stream within the Lower Delaware

Wild and Scenic River. Id. at 23. According to the Evaluation, Tinicum Creek is a contributing

resource to the Historic District, and the Historic District is considered an ORV to the Lower

Delaware River. Id. The NPS expressed concern over protecting the Historic District as an ORV.

Id. The NPS found that replacing the Bridge is an adverse effect but concluded that the Project as

a whole appropriately minimizes the impacts to the Historic District. Id. The Evaluation noted

that “an Adverse Effect, as determined under Section 106 does not equate to an Adverse Effect, as

determined under Section 7 of the Wild and Scenic Rivers Act.” Id.

       E.        Mitigation Remarks

       The Final Categorical Exclusion Evaluation included the following “mitigation remarks”

relating to various components of the Project.

            1.      Aquatic Resources and Federal Wild and Scenic Rivers and Streams

       To minimize visible rock, rock scour protection surrounding the Bridge’s abutments will

be choked with top-soil and seeded with a riparian seed mix. Id. at 22. One foot of streambed

material will also be retained and placed on the rip-rap at the center pier. Id. As noted, the rip-rap

used for scour protection will have a maximum stone size of 24 inches, the stone will be locally

sourced if possible, and a red shale or argillite stone will be specified in the Project’s special

provisions to fit in with the Bridge’s surrounding geologic conditions. Id.




16
        Macroinvertebrates are organisms that do not have backbones and are visible to the naked eye
without the aid of a microscope.


                                                 13
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 14 of 80




           2.      Soil Erosion and Sedimentation

       The Project will implement erosion and sediment pollution control best management

practices to avoid or minimize soil erosion and sedimentation. Id. at 26.

           3.      Vegetation

       The Project will prevent the introduction of invasive plant species onto the highway right-

of-way by stabilizing and seeding or re-vegetating any disturbed vegetative areas. Id. at 32.

Efforts will also be taken to minimize the movement of existing invasive plant parts in the Project

area. Id. Trees that are removed will be replaced by planting native plants, and the final design

will include an investigation into the planting of native sapling trees. Id.

           4.      Cultural Resources and Section 4(f) Resources

       The following mitigation measures and standard treatments were developed in

coordination with the Section 106 consulting parties and were included in the Memorandum of

Agreement. Id. at 44.

       PennDOT will form a Design Advisory Committee (“DAC”) for the Project consisting of

no more than nine members.         Id.   The NPS, Bucks County Officials, Tinicum Township

Supervisors, the PaSHPO, and the ACHP will each be invited to provide one member. Id. The

DAC will be asked to review the Project’s plans and specifications and to provide feedback on

aesthetic elements. Id. This review will occur at least three times during the Project’s development

process. Id. The DAC will also be engaged during the early stages of construction to provide

input on the masonry sample panel. Id.

       PennDOT will incorporate the following mitigation measures into the Bridge demolition

and replacement:




                                                 14
          Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 15 of 80




      •   During demolition of the existing structure PennDOT will salvage stone from the
          existing structure’s masonry components will be salvaged for use in the proposed
          2-lane concrete structure.
      •   Using a stone mason with experience in similar projects, the stone mason will use
          the salvaged stone as a stone facing on concrete components of the new structure,
          including the abutments, wingwalls and approach roadway barriers. The stone
          facing should closely match, to the extent possible, the orientation and layout of
          existing stone, taking special care to place larger cut stones at the base of the
          substructure and transitioning to smaller rubble course at the top.
      •   PennDOT will construct a masonry sample panel prior to the start of the application
          of any masonry facing to demonstrate the layout and orientation of the proposed
          stone work as well as mortar pointing.
      •   PennDOT will hold a field meeting with members of the DAC to review the
          masonry sample panel and provide comment. The result of the field meeting
          together with the masonry sample panel will serve as a guide for all stone work
          which is to take place on the structure.
      •   PennDOT will construct a bridge with the minimum allowable roadway width, in
          accordance with the applicable design standards, within the same approximate
          footprint as the existing bridge.
      •   The new bridge will incorporate brown, painted, Type 10M railing.
      •   The existing bridge plaque will be retained and incorporated into the new bridge.
      •   Rock scour protection surrounding bridge abutments will be choked with top-soil
          and seeded with a riparian seed mix to minimize, to the extent possible, visible rock.
      •   The DAC will be invited to discuss the creation and incorporation of a plaque into
          the new bridge. If the DAC is in favor of incorporating a plaque PennDOT will
          create and incorporate a plaque into the new bridge. Minimally, the plaque should
          indicate the date of construction of the new bridge and reference that the new bridge
          incorporated stone from the historic bridge that stood previously at this location.
          The DAC will be invited to review and comment on wording for the plaque, the
          material to be utilized, and the location on the new bridge.

Id.

          PennDOT will also complete measured drawings of the Bridge which will be provided to

the signatory parties and offered to the Library of Congress Historic American Engineering

Record. Id.

          Finally, in consultation with the signatory parties, PennDOT will develop either a web

publication or physical display discussing the history and significance of the Historic District, as

well as the Bridge as a contributing element to the Historic District. Id. Consulting parties and




                                                   15
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 16 of 80




DAC members will also be invited to comment on possible locations for a display if a physical

display is selected. Id.

            5.      Non-Resource Specific Mitigation

       The current road detour will be maintained throughout construction of the replacement. Id.

at 91. Any changes in traffic control plans will be coordinated with local officials and agencies

prior to construction.

            6.      Public Controversy on Environmental Grounds

       The Final Categorical Exclusion Evaluation noted that a total of four public meetings, an

all-day plans display, a public hearing, and seven Section 106 Consulting Party meetings were

held to collect feedback, address concerns, and develop mitigation and minimization measures for

the Project’s effects. Id. at 82. The Evaluation concluded that the potential impacts to Tinicum

Creek and the Historic District are not significant in light of the Project’s proposed mitigation. Id.

       F.        Conclusion

       Based upon the Final Categorical Exclusion Evaluation, it was determined that the Project

qualifies for a Level 2 categorical exclusion in accordance with 23 C.F.R. § 771.117(d)(13) and

will not result in any of the four unusual circumstances listed in 23 C.F.R. § 771.117(b). Id. at 97.

            Final Individual Section 4(f) Evaluation17

       A.        Section 4(f) Overview

       Section 4(f) of the Department of Transportation Act of 1966, codified at 49 U.S.C. § 303

with implementing regulations at 23 C.F.R. § 774, applies to publicly owned land within parks,

recreation areas, wildlife and waterfowl refuges, and historic sites. AR-27 at 7. “For purposes of



17
         As with the Final Categorical Exclusion Evaluation, the following background facts represent
statements and findings contained in the Final Individual Section 4(f) Evaluation. They should not be
interpreted as an endorsement by the Court.


                                                 16
         Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 17 of 80




Section 4(f), historic sites are Section 4(f) properties if they are listed in or determined eligible for

inclusion in the National Register of Historic Places (National Register) and/or if they are

contributing elements to a historic district.” Id.

         Unless the impact in a case is determined to be de minimis, FHWA may only approve the

use of a Section 4(f) property if it determines that (1) there is no prudent and feasible avoidance

alternative to the use of land from the property; and (2) the project includes all possible planning

to minimize harm from the use to the property. Id.

         The Final Individual Section 4(f) Evaluation analyzed the anticipated social, economic,

environmental, and cultural impacts of each of the Bridge’s design alternatives. Id. at 9. Because

this Project was classified as a categorical exclusion, neither an Environmental Impact Statement

nor an Environmental Assessment was prepared. Id.

         B.     Project Purpose and Need

         Like the Final Categorical Exclusion Evaluation, the Final Section 4(f) Evaluation listed

the following Project needs:

     •   The Bridge is structurally deficient. (A structure is structurally deficient if it has
         deterioration to one or more of its major components: the deck, superstructure
         and/or substructure.)
     •   The Bridge is functionally obsolete. (A structure is functionally obsolete if it does
         not have geometric features that meet current design standards.)
     •   The retaining walls exhibit failure.
     •   Due to the existing structure's geometry and limited roadway width, it cannot safely
         and effectively accommodate current and future traffic needs including emergency
         response vehicles.
     •   Heavy scour exists along the western abutment resulting in the exposure of the
         Bridge foundations and an increase in the structure's vulnerability to further
         deterioration.

Id. at 16.18


18
        Recognizing that these “needs” have already been recounted in this Memorandum, the Court hastens
to explain that the redundancy is not the result of inattentive editing, but rather because this procedure-
laden regulatory scheme presents at each juncture the need to set forth certain findings and conclusions.


                                                     17
          Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 18 of 80




          C.     Identification and Description of Section 4(f) Properties

          As explained above, the Section 4(f) Evaluation explained that historic sites are Section

4(f) properties if they are listed in or determined eligible for inclusion in the National Register, or

if they are contributing elements to an historic district. Id. at 18. The Evaluation concluded that

within the Project’s area, “the Ridge Valley Rural Historic District, listed in the National Register,

and its contributing resources (the Headquarters Road Bridge and the adjoining tax parcels) are

considered Section 4(f) properties.” Id. “[T]he bridge and the contributing parcels adjacent to the

bridge are all considered Section 4(f) properties.” Id. The Evaluation concluded that Tinicum

Creek, however, is not a Section 4(f) property. Id. at 22.

          D.     Alternative Analysis

          The Section 4(f) Evaluation analyzed a “no build” option and six “alternatives” for the

Project to determine which, if any, were prudent and feasible. The Evaluation acknowledged that

if a feasible and alternative exists that would avoid all impact to Section 4(f) properties, that “total

avoidance alternative” must be selected. AR-27 at 24. If a feasible or prudent total avoidance

alternative does not exist, then the agency must select the alternative that would result in the least

overall harm to Section 4(f) properties. Id.

          In completing the Section 4(f) Evaluation, a “no build” option and the following

alternatives were considered:

     1.   New roadway that totally avoids the Historic District;
     2.   New alignment downstream;
     3.   One-lane rehabilitation;
     4.   Two-lane rehabilitation;
     5.   One-lane replacement; and
     6.   Two-lane replacement bridge on existing alignment.19



19
        The Evaluation also considered three additional variations on the sixth alternative to build a two-
lane replacement bridge on existing alignment. AR-27 at 68–76.


                                                    18
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 19 of 80




AR-27 at 23–81. The no build option and the new roadway alternative were the only two options

that would completely avoid the use of the Historic District. Id. at 32.

           1.      No Build Option

       The no build option would leave the Bridge as-is with no new construction, keeping the

Bridge closed to vehicular traffic indefinitely. AR-27 at 33. A current 12.2-mile detour would

remain in place, which is the route used by emergency vehicles. Id. No Section 4(f) use would

occur. Id. However, the Evaluation noted that the Bridge would continue to deteriorate, eventually

requiring removal and thus affecting the Historic District’s integrity. Id. at 33–34. This removal

would benefit Tinicum Creek’s free-flowing nature, but prior to removal the Bridge’s piers would

continue to cause debris accumulation and scour the streambed. Id. at 34.

       The Evaluation concluded that the no build option is not prudent because it does not meet

the Project’s purpose of providing a safe and structurally sound crossing for the public or

emergency services and it does not address the Project needs. Id. Having determined that the no

build option is not prudent, it was not carried forward into the least overall harm assessment. Id.

           2.      Alternative 1: New Roadway Totally Avoiding the Historic District

       Alternative 1 would involve constructing a new 1.67-mile roadway around the Historic

District to the east and south of the Bridge. Id. The Bridge would be untouched, but aerial utility

lines adjacent to the Bride would need to be relocated. Id. The estimated cost of this alternative

is $10–$15 million. Id.

       Construction would require rights-of-way for 1.67 miles of roadway, as well as the

bisecting of farmed parcels, at least two total residential displacements, eight partial residential

acquisitions, and temporary construction easements of residential properties. Id. at 37. Alternative

1 is the only alternative that requires displacement of residential properties. Id.




                                                 19
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 20 of 80




       Alternative 1 avoids the use of Section 4(f) properties. Id. However, as with the no build

option, the untouched Bridge would continue to deteriorate, eventually requiring removal and

affecting the Historic District’s integrity. Id. Alternative 1 would also require two additional

waterway crossings, including one through Tinicum Creek, which would add obstructions to its

free-flowing nature. Id.

       The Evaluation determined that Alternative 1 is a feasible alternative that would provide a

safe and functional crossing of Tinicum Creek. Id. at 38. However, due to the costs of engineering,

improving several intersections, and rights-of-way, Alternative 1 would also cost $6–$11 million

more than the other Project alternatives. Id. Considering the total cost of $10–$15 million, as well

as two total residential displacements, eight partial residential acquisitions, and significant impacts

to the natural environment, it was determined that Alternative 1 is not reasonable or prudent and

it was not carried into the least overall harm assessment. Id.

           3.      Alternative 2: New Alignment Downstream

       Alternative 2 would have a new roadway alignment and bridge crossing constructed

downstream of the existing Bridge to avoid impacts to the Bridge. Id. at 39. The existing roadway

and Bridge could be preserved as a pedestrian crossing, but the Evaluation noted that the Bridge

would continue to deteriorate. Id.

       This alternative would still require a Section 4(f) use of the Historic District. Id. at 41.

Approximately one acre of land from a contributing resource to the Historic District would need

to be acquired, the new bridge would be a modern element that would alter the historic setting, and

the new bridge would also obscure the view of the existing Bridge. Id. These changes would

result in a Section 106 adverse effect to the Historic District. Id.




                                                  20
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 21 of 80




       Alternative 2 provides a safe crossing but is expected to cause an increase in flood

elevations, which could damage nearby properties and increase scouring, and it requires the most

land from the Historic District as compared to all of the other alternatives. Id. The Evaluation

found that Alternative 2 was not reasonable or prudent because of substantial impacts to nearby

properties through rights-of-way acquisition, an additional encroachment in the stream, the need

for a condition letter of map revision, and a cost of $1.5 million more than the remaining

alternatives. Id. Alternative 2 was not included in the least overall harm assessment. Id.

           4.     Alternative 3: One-Lane Rehabilitation

       Alternative 3 would rehabilitate the existing one-lane Bridge. Id. at 43. As explained in

detail in the Evaluation, Alternative 3’s one-lane rehabilitation would not meet necessary

PennDOT criteria. Id. at 43–46. Therefore, Defendants would only agree to construction of the

one-lane bridge if Tinicum Township would assume responsibility for the ownership and future

maintenance of the Bridge. Id. at 46. The Township is not willing to take ownership. Id.

       Alternative 3 would use Section 4(f) properties. Id. at 48. The Bridge’s superstructure

would need to be removed, constituting a Section 106 adverse effect and a use under Section 4(f).

Id. However, the construction would be context sensitive to the Historic District. Id.

       The Evaluation found that Alternative 3 failed to meet various Project needs. Id. at 49.

The Bridge would remain functionally obsolete because it would continue to have a width of less

than 24 feet from curb to curb, failing to meet the criteria in PennDOT’s highway design manual.

Id. This finding was supported by the Bridge Width Evaluation memo prepared by Urban

Engineers. Id. FHWA agreed with the determination that a single-lane bridge would fail to meet

the Project’s purpose and need. Id.




                                               21
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 22 of 80




       Alternative 3 would also fail to accommodate emergency service vehicles, address issues

with western approaches, and remove the need for a weight limit. Id. Because a weight limit

would still be required, Alternative 3 would not meet the Project’s structural deficiency need, a

finding the Evaluation supported with a review of the Architect’s and Builder’s Pocket-Book. Id.

       The Evaluation concluded that Alternative 3 is not prudent because it does not address the

structurally deficient or functionally obsolete needs. Id. at 50.

           5.      Alternative 4: Two-Lane Rehabilitation

       For Alternative 4, the Bridge’s existing stone masonry substructure piers would be

rehabilitated, the abutments and wing walls would be replaced, and a modern two-lane

superstructure would be constructed. Id. Due to the changes to the Bridge, Alternative 4 would

result in a Section 106 adverse effect and a use under Section 4(f). Id. at 56. The Evaluation

estimated that if Alternative 4 were selected, the Bridge would likely no longer contribute to the

Historic District. Id. However, construction would be undertaken in a manner sensitive to the

context of the Historic District. Id. at 56–57.

       Although Alternative 4 would address some of the Bridge’s structural deficiencies, the

Evaluation found that it would not fully address the structurally deficient need. Id. at 57. It also

would not address the functionally obsolete need because it would not meet PennDOT’s standard

of 24 feet from curb to curb. Id. Furthermore, Alternative 4 would not fully address the Project

need of safely and effectively accommodating emergency response vehicles because the largest

Tinicum Township firetruck would require two turn movements to make a turn that would still

veer the truck into oncoming traffic. Id. at 57–58. Therefore, the Evaluation concluded that

Alternative 4 is not a prudent alternative. Id. at 58.




                                                  22
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 23 of 80




           6.      Alternative 5: One-Lane Replacement

       Alternative 5 is the other one-lane bridge alternative that PennDOT studied in addition to

Alternative 3. Id. Alternative 5, however, is a replacement alternative and would involve replacing

the Bridge’s substructure units and constructing a new 18-foot, single traffic lane superstructure.

Id. As with Alternative 3, Alternative 5’s one-lane replacement would not meet PennDOT criteria

and therefore could only be constructed if Tinicum Township would assume responsibility for the

ownership and future maintenance of the Bridge, which the Township is not willing to do. Id.

       Alternative 5’s replacement of the Bridge would constitute a Section 105 adverse effect

and Section 4(f) use. Id. at 60. However, construction would be conducted in a context sensitive

manner and in accordance with the Secretary of the Interior’s Standards. Id.

       Because the width of the replacement bridge would be less than 24-feet, the Evaluation

determined that Alternative 5 does not meet the functionally obsolete Project need, a conclusion

supported by Urban Engineers’ Bridge Width Evaluation memo and agreed with by FHWA. Id.

Furthermore, Alternative 5 would not accommodate emergency service vehicles or resolve issues

with western approaches. Id. at 60–61. The Evaluation found Alternative 5 to be neither

reasonable nor prudent. Id. at 61.

           7.      Alternative 6: Two-Lane Replacement Bridge on Existing Alignment

       Alternative 6 is a two-lane replacement alternative that would require a full replacement of

the Bridge’s existing structure with a modern, two-lane superstructure supported by a reinforced-

concrete substructure. Id. The replacement bridge would have two 12-foot travel lanes for a curb-

to-curb width of 24 feet. Id.

       The removal and replacement of the entire Bridge would constitute an adverse effect to the

Historic District. Id. at 65. The Bridge’s two piers would be removed and a single substructure

pier would be constructed in their place. Id. The replacement bridge would be wider than the


                                                23
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 24 of 80




current Bridge, but its height, massing, and proportions would be similar, and the design would be

context sensitive. Id.

        Alternative 6 would also cause temporary environmental impacts to Tinicum Creek, but

the Evaluation determined that it would benefit the Creek in the long term by eliminating scour

and stream meandering and improving its free-flowing nature. Id. at 66. The Evaluation noted

that consultation with the NPS regarding the Project’s impact on Tinicum Creek’s designation as

a Wild and Scenic River is ongoing. Id.

        The Evaluation concluded that Alternative 6 addresses the functionally obsolete and

structural deficiency Project needs, as well as the turning radius issues for emergency service

vehicles. Id. at 66–67.

        E.         Least Overall Harm Assessment

        Alternatives 3, 4, 5, and 6 proceeded into the assessment of least overall harm. Id. at 67.

However, Alternatives 3, 4, and 5 were all subsequently dismissed because they failed to fully

meet the Project’s structurally deficient or functionally obsolete needs. Id. at 67–68. With these

alternatives dismissed, the Evaluation focused on minimizing impacts of Alternative 6 to Section

4(f) properties. Id. at 68.

             1.       Alternatives 6A, 6B, and 6C

        First, the Evaluation considered Alternative 6A, which would reduce the travel corridor to

two 10-foot lanes rather than 12-foot lanes. Id. Alternative 6A reduced the overall cost slightly

compared to Alternative 6. Id. Alternative 6A would still result in a Section 4(f) use because the

removal and replacement of the Bridge would have a Section 106 adverse effect to the Historic

District.    Id.   This alternative would also require a design exemption because PennDOT’s

requirements call for a width of at least 24 feet and Alternative 6A would only be 20 feet wide.

Id. The Evaluation concluded that because Alternative 6A does not meet current design standards


                                                    24
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 25 of 80




and fails to address the Project’s functionally obsolete need, Alternative 6A is not a reasonable or

prudent alternative. Id. at 70.

       Next, the Evaluation analyzed Alternative 6B. Id. at 71. There, new abutments would be

constructed behind the existing abutments to support a new two-lane superstructure, preserving

the existing substructure elements for purely aesthetic purposes. Id. Alternative 6B would still

result in a Section 4(f) use because the Bridge’s 1919 superstructure would be demolished and

replaced, having a Section 106 adverse effect to the Historic District. Id. Although Alternative

6B aims to minimize effects on the Historic District by maintaining some of the Bridge’s materials,

the Evaluation found that the replacement bridge would be of larger size and scale and have a

greater visual impact to the Historical District. Id. Leaving both piers would also require regular

maintenance, increasing costs over the Bridge’s life cycle, and would increase the potential for

contraction scour and sediment deposition. Id. The Evaluation determined that Alternative 6B

would not result in impact avoidance to the Bridge but would decrease the overall impact to the

Bridge structure. Id. at 74. However, the Evaluation also found that Alternative 6B would have a

negative impact to the floodplain and could have a negative impact to Tinicum Creek hydraulics.

Id. Due to these environmental impacts, Alternative 6B was dismissed. Id.

       Finally, the Evaluation considered Alternative 6C. Id. Like Alternative 6B, Alternative

6C was designed to replace the Bridge while maintaining existing substructure elements. Id. For

Alternative 6C, the existing abutments, wing walls, and superstructure would be replaced and the

existing piers would remain in the channel for only aesthetic purposes. Id. There would still be a

Section 4(f) use due to the Section 106 adverse effect to the Historic District stemming from the

demolition of the Bridge’s superstructure. Id. The size and scale of the replacement would be

larger than the current Bridge but would not dramatically change the size, scale, massing,




                                                25
         Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 26 of 80




proportion, and spatial relationships of the Bridge within its surroundings and the Historic District.

Id.     However, leaving the existing piers in their current location would require regular

maintenance, may adversely impact Tinicum Creek’s free-flowing nature, and could increase the

potential for contraction scour and sediment deposition, reducing the Creek’s water quality. Id. at

76. Like Alternative 6B, the Evaluation ultimately dismissed Alternative 6C because of its impact

to the floodplain and Tinicum Creek hydraulics as compared to Alternative 6. Id.

             2.      Plans to Minimize Harm to Section 4(f) Properties

         Mitigation measures were developed that will be applied to the alternative resulting in the

least overall harm. Id. As a result of coordination with the Section 106 consulting parties and

consideration of impacts to Section 4(f) properties, a series of mitigation measures were included

in the Project’s Memorandum of Agreement. Id. at 77. Those mitigation measures are listed in

Section V(E)(4), supra.

             3.      Determination of Least Overall Harm

         Because the Evaluation determined that there were no prudent and feasible total avoidance

alternatives, it evaluated which alternative caused the least overall harm. Id. at 78. As part of the

harm analysis, the Evaluation addressed the following factors for each alternative as provided by

23 C.F.R. § 774.3(c):

      1. The ability to mitigate adverse impacts to each Section 4(f) property (including any
         measures that result in benefits to the property);
      2. The relative severity of remaining harm, after mitigation, to the protected activities,
         attributes, or features that qualify each property for Section 4(f) protection;
      3. The relative significance of each Section 4(f) property;
      4. The views of the officials with jurisdiction over each Section 4(f) property;
      5. The degree to which each alternative meets the Project purpose and need;
      6. After reasonable mitigation, the magnitude of any adverse impacts to resources not
         protected by Section 4(f); and
      7. Substantial cost differences among the alternatives.

Id. at 78–79. The Evaluation’s analysis of these factors, id. at 80–81, is reproduced in full in

Table A.


                                                   26
                                              Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 27 of 80

Table A
Alternatives    1. The ability to       2. What is the relative      3. What is     4. What is the view of the         5. What is the degree to which         6. What is the magnitude of    7. What is
                mitigate adverse        severity of the harm to      the relative   officials with jurisdiction over   each alternative meets the project     any adverse impacts to the     the cost of
                impacts to each         the protected                significance   each Section 4(f) property?        purpose and need for the project?      resources not protected by     each
                Section 4(f)            activities, attributes, or   of each                                                                                  Section 4(f)?                  alternative?
                property (including     features that qualify        Section 4(f)
                any measures that       each property for            property?
                result in benefits to   Section 4(f)
                the property)           protection?
Alternative 3   Same for all            Alternative 3 requires       Same for all   SHPO reviewed an Alternative       Alternative 3 does not meet            The piers remain in            $3,854,875
                alternatives            the removal of the           alternatives   Analysis- Additional Information   PennDOT criteria of a bridge           Alternative 3; these impact
                                        bridge superstructure,                      document and agreed with the       width of 24 feet curb-to-curb;         the creek’s free-flowing
                                        which would                                 information presented in the       thus, it does not meet the             nature. The two piers in the
                                        constitute a Section                        document. SHPO stated “It is       functionally obsolete need. While      channel would continue to
                                        106 adverse effect.                         our opinion that there has been    the abutments are to be                cause debris accumulation
                                                                                    sufficient consideration of        reconstructed, the original piers      during high flood events,
                                                                                    designs that accommodate           remain. The original piers were        which would lead to
                                                                                    project purpose and need while     not designed for modern loadings       continued scouring of the
                                                                                    avoiding/minimizing effects to     and their reconstruction may still     stream bed around the piers
                                                                                    the National Register listed       require a posted weight limit thus     and abutments impacting
                                                                                    Ridge Valley Rural Historic        Alternative 3 does not meet the        water quality.
                                                                                    District.” (See Appendix B.)       structurally deficient need.
Alternative 4   Same for all            Alternative 4 removes        Same for all   Same as Alternative 3              Alternative 4 addresses some of        Same as Alternative 3          $3,521,132
                alternatives            bridge superstructure,       alternatives                                      the structural deficiencies of the
                                        both abutments, and                                                            existing bridge since this
                                        wing walls while                                                               alternative replaces the
                                        rehabilitating a                                                               superstructure and reconstructs
                                        portion of the existing                                                        the piers and abutments.
                                        piers, resulting                                                               However, the reconstruction of
                                        in a Section 106                                                               the piers and abutments has
                                        adverse effect.                                                                limitations since the original piers
                                                                                                                       remain, and they were not
                                                                                                                       designed to carry modern loads.
                                                                                                                       Therefore, it appears that this
                                                                                                                       alternative does not fully address
                                                                                                                       the structurally deficient need.
Alternative 5   Same for all            The replacement of the       Same for all   Same as Alternative 3              Alternative 5 does not meet            While there are temporary      $3,021,998
                alternatives            bridge would                 alternatives                                      PennDOT criteria of a                  environmental impacts to
                                        constitute a Section                                                           bridge width of 24 feet                Tinicum Creek which is a
                                        106 adverse effect.                                                            curb-to-curb; thus, it does            Wild and Scenic River, the
                                                                                                                       not meet the functionally              permanent condition is a
                                                                                                                       obsolete need.                         benefit to the hydraulics of
                                                                                                                                                              Tinicum Creek.
Alternative 6   Same for all            Alternative involves         Same for all   Same as Alternative 3              Meets project purpose and              While there are temporary      $3,319,537
                alternatives            superstructure and           alternatives                                      need                                   environmental impacts to
                                        substructure                                                                                                          Tinicum Creek which is a
                                        replacement which                                                                                                     Wild and Scenic River, the
                                        would be a Section                                                                                                    permanent condition is a
                                        106 adverse effect.                                                                                                   benefit to the hydraulics of
                                                                                                                                                              Tinicum Creek.
                                                                                                     27
                                             Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 28 of 80

Table A Cont.
Alternatives   1. The ability to       2. What is the relative      3. What is     4. What is the view of the         5. What is the degree to which       6. What is the magnitude of     7. What is
               mitigate adverse        severity of the harm to      the relative   officials with jurisdiction over   each alternative meets the project   any adverse impacts to the      the cost of
               impacts to each         the protected                significance   each Section 4(f) property?        purpose and need for the project?    resources not protected by      each
               Section 4(f)            activities, attributes, or   of each                                                                                Section 4(f)?                   alternative?
               property (including     features that qualify        Section 4(f)
               any measures that       each property for            property?
               result in benefits to   Section 4(f)
               the property)           protection?
Alternative    Same for all            Alternative involves         Same for all   Same as Alternative 3              Due to the roadway classification    Same as Alternative 6           $3,226,971
6A             alternatives            superstructure and           alternatives                                      and anticipated traffic volume on
                                       substructure                                                                   the bridge, PennDOT’s DM-2
                                       replacement which                                                              requires a roadway and bridge
                                       would be a Section                                                             width of 24-feet, curb-to-curb.
                                       106 adverse effect.                                                            Therefore, Alternative 6A does
                                       Has the same Section                                                           not meet this criterion.
                                       4(f) use of the
                                       contributing parcels as
                                       Alternative 6.
Alternative    Same for all            Alternative involves         Same for all   Same as Alternative 3              Meets project purpose and need       Alternative impacts             $4,693,477
6B             alternatives            superstructure and           alternatives                                                                           floodplain and could have
                                       substructure                                                                                                        negative impact to stream
                                       replacement which                                                                                                   hydraulics. Alternative
                                       would be a Section                                                                                                  keeps 2 piers in Tinicum
                                       106 adverse effect.                                                                                                 Creek; this has the potential
                                       Has less use of the                                                                                                 to adversely impact the
                                       contributing parcels                                                                                                free-flowing nature of the
                                       than Alternative 6.                                                                                                 creek, one of the key
                                                                                                                                                           provisions of the WSR Act.
Alternative    Same for all            Alternative involves         Same for all   Same as Alternative 3              Meets project purpose and            Alternative impacts             $4,350,425
6C             alternatives            superstructure and           alternatives                                      need                                 floodplain and could have
                                       substructure                                                                                                        negative impact to stream
                                       replacement which                                                                                                   hydraulics. Same temporary
                                       would be a Section                                                                                                  impacts to Tinicum Creek
                                       106 adverse effect.                                                                                                 as Alternative 6.
                                       Has less use of the                                                                                                 Alternative keeps 2 piers in
                                       contributing parcels                                                                                                Tinicum Creek; this has the
                                       than Alternative 6.                                                                                                 potential to adversely
                                                                                                                                                           impact the free-flowing
                                                                                                                                                           nature of the creek, one of
                                                                                                                                                           the key provisions of the
                                                                                                                                                           WSR Act.




                                                                                                    28
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 29 of 80




       F.      Final Finding

       In conclusion, the Section 4(f) Evaluation stated that alternatives were considered to totally

avoid the use of Section 4(f) properties, but there is not a reasonable, feasible, or prudent total

avoidance alternative. Id. at 89. After completing a least overall harm analysis balancing the

23 C.F.R. § 774.3(c) factors, the Evaluation determined that:

       [T]he alternative that resulted in the least overall harm was Alternative 6, the
       Replacement on Existing Alignment, Two-Lane 12-foot travel lanes. Therefore,
       there is no feasible and prudent alternative to the use of Section 4(f) property, and
       Alternative 6, the Replacement on Existing Alignment, Two-Lane 12-foot travel
       lanes incorporates all possible planning to minimize harm to the Ridge Valley Rural
       Historic District.

Id.

                                        LEGAL STANDARD

       The Administrative Procedure Act governs a court’s review of an agency action under

NEPA and Section 4(f). Defs. of Wildlife v. N.C. Dep’t of Transp., 762 F.3d 374, 393 (4th Cir.

2014). “While summary judgment is the proper mechanism for deciding, as a matter of law,

whether an agency’s action is supported by the administrative record and consistent with the APA

standard of review, because the district judge sits as an appellate tribunal in such cases, the usual

summary judgment standard does not apply.” Dorley v. Cardinale, 119 F. Supp. 3d 345, 351 (E.D.

Pa. 2015). Rather, district courts “may only set aside an agency’s action if it is ‘arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with the law.’” Id. at 352

(quoting 5 U.S.C. § 706(2)(A)).

       “To determine whether an agency acted arbitrarily and capriciously, a court looks to

whether the agency relied on factors outside those Congress intended for consideration, completely

failed to consider an important aspect of the problem, or provided an explanation that is contrary

to, or implausible in light of, the evidence.” NVE, Inc. v. Dep’t of Health & Human Servs., 436



                                                 29
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 30 of 80




F.3d 182, 190 (3d Cir. 2006) (citing Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983)). Reversal is inappropriate “unless the evidence not only

supports a contrary conclusion, but compels it.” Yitang Sheng v. Att’y Gen. of U.S., 365 F. App’x

408, 410 (3d Cir. 2010) (quoting Abdille v. Ashcroft, 242 F.3d 477, 483–84 (3d Cir. 2001)). This

narrow scope of review is designed “to avoid substituting a court’s judgment for that of the

agency.” Dorley, 119 F. Supp. 3d at 352 (citation omitted).

                                             DISCUSSION

        Plaintiffs ask the Court to set aside Defendants’ approval of a categorical exclusion for the

Project and the Final Section 4(f) Evaluation, claiming that both determinations were arbitrary and

capricious. They contend that there are multiple circumstances present that preclude the issuance

of a categorical exclusion, and that Plaintiffs’ preferred alternative of rehabilitation is both prudent

and feasible and would cause the least harm to historic resources. Defendants respond that they

took the necessary hard look at the Project’s environmental impacts, mitigated the Project’s harms,

and properly determined that no significant environmental impacts would occur, making their

approval of a categorical exclusion in accordance with law. They also argue that the administrative

record supports their conclusion that Plaintiffs’ preferred rehabilitation alternative is not prudent,

and, therefore, their selection of the replacement alternative was neither arbitrary nor capricious.

        To set the stage for this tempestuous review, the Court invokes the words of our deceased

colleague, Honorable Jay Carl Waldman:

        [T]he administrative record is voluminous and quite technical, and the submissions
        of the parties are substantial. While this has necessitated an exhaustive review,
        encumbered further by the court’s prior lack of familiarity with some of the
        technical methodology and terminology, the court will confine itself herein to a
        summary of the respective positions and corresponding evidence in the Record. To
        discuss in detail each item in the Record or each assertion, insinuation and argument
        in this highly contentious litigation would be forbidding and require the razing of a
        small forest to supply the paper needed for such a product.



                                                  30
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 31 of 80




Buckingham Twp. v. Wykle, 157 F. Supp. 2d 457, 464–65 (E.D. Pa. 2001), aff’d, 27 F. App’x 87

(3d Cir. 2002). Indeed, the administrative record in this matter covers close to 15 years and fills

approximately 14,000 pages. But like a metaphorical bridge over troubled water, the Court

endeavors to span the gap between the parties’ contentions in order to resolve the arguments in

keeping with its duties, obligations, and constraints. In doing so, the Court is only too mindful—

and reminds the parties accordingly—that it cannot turn back the clock to more bucolic, less

complicated times.

           The National Environmental Policy Act

       When Congress enacted NEPA, it sought to further two goals: “ensure federal agencies

consider the environmental consequences of projects before committing resources; and facilitate

agencies’ communication with the public about their environmental analyses.” Del. Dep’t of Nat.

Res. & Envtl. Control v. U.S. Army Corps of Engineers, 685 F.3d 259, 269 (3d Cir. 2012) (citing

Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350–52 (1989)). However, NEPA’s

function is purely procedural, and the statute “does not mandate particular substantive results.”

Tinicum Twp., Pa. v. U.S. Dep’t of Transp., 685 F.3d 288, 294 (3d Cir. 2012) (quoting N.J. Dep’t

of Envtl. Prot. v. U.S. Nuclear Regulatory Comm’n, 561 F.3d 132, 133 (3d Cir. 2009)). Instead,

the “sweeping policy goals” of NEPA are “realized through a set of ‘action-forcing’ procedures

that require that agencies take a ‘hard look at environmental consequences.’” Robertson, 490 U.S.

at 350 (quoting Kleppe v. Sierra Club, 427 U.S. 390, 410 n.21 (1976)).

        In reviewing agency conduct under NEPA, the “sole question” before the Court is

“whether the agency’s actions were arbitrary or capricious.” Del. Dep’t of Nat. Res. & Envtl.

Control, 685 F.3d at 271 (citing 5 U.S.C. § 706(2)(A)). “[W]hen a federal agency interprets its

own regulations, its interpretation is afforded special consideration,” and a “court should only

reject the agency’s interpretation when it is ‘unreasonable, plainly erroneous, or inconsistent with


                                                31
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 32 of 80




the regulation’s plain meaning.’” Friends of Pioneer St. Bridge Corp. v. Fed. Highway Admin.,

150 F. Supp. 2d 637, 648 (D. Vt. 2001) (quoting Bar MK Ranches v. Yuetter, 994 F.2d 735, 738

(10th Cir. 1993)). “Finally, the Court notes that an agency’s decision to categorically exclude a

proposed project from environmental review ‘is entitled to substantial deference.’” Id. (quoting

City of New York v. I.C.C., 4 F.3d 181, 186 (2d Cir. 1993)).

       A.        Whether Defendants’ Purpose and Need Statement was Arbitrary,
                 Capricious, or Otherwise Not in Accordance with Law

       Plaintiffs first claim that the Project’s purpose and need statement relied on verifiably false

and inaccurate data, that the statement was too narrowly defined to exclude rehabilitation, and that

PennDOT initiated the NEPA process predetermined to replace the Bridge.

            1.     Whether the Purpose and Need Statement Relied on Verifiably False and
                   Inaccurate Data

       Plaintiffs attack the Project’s purpose and need statement by asserting that it was founded

on verifiably false and inaccurate data regarding the safety and geometric design of the Bridge.

Defendants argue that they relied on numerous studies in crafting the purpose and need statement,

including the Existing Structure Condition Evaluation Report, a turning movement study, average

daily traffic counts from the Delaware Valley Regional Planning Commission and PennDOT, and

PennDOT’s own inspection reports for the Bridge. Defendants also note that additional studies

were conducted, including an updated turning radius study, a Core Drilling Investigation Report,

and a Bridge Width Evaluation. Plaintiffs do not respond to Defendants’ arguments in their

responsive briefing or elaborate on their initial pleading’s assertion that the underlying data was

false and inaccurate.

       On this record, the Court cannot conclude that Defendants’ purpose and need statement

was arbitrary or capricious due to a reliance on inaccurate or verifiably false data. It is not the

Court’s role to re-weigh the facts and evidence that Defendants considered in developing the


                                                 32
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 33 of 80




Project’s purpose and need statement. The Court also notes that in drafting the Project’s purpose

and need statement, Defendants provided a draft statement to the consulting parties, including the

Delaware Riverkeeper Network. Plaintiffs admit that in response to comments from the consulting

parties, including comments from the Delaware Riverkeeper Network, Defendants made

modifications to the purpose and need statement, such as adding a Project goal of developing a

solution that was sensitive to the historic and rural nature of the Project’s surrounding area.

       The record demonstrates an apparently thoughtful and data-driven process behind the

development of the Project’s purpose and need. In light of the scientific evidence and public input

Defendants have identified in support of their purpose and need statement, the Court concludes

that Plaintiffs’ “verifiably false and inaccurate data” argument is unavailing.

           2.      Whether the Purpose and Need Statement was Defined to Exclude
                   Rehabilitation

       The complaint also includes a claim that the Project’s purpose and need statement was

narrowly defined to purposefully exclude the possibility of rehabilitation.

       “The statement of a project’s purpose and need is left to the agency’s expertise and

discretion,” and the Court shall “defer to the agency if the statement is reasonable.” All. for Legal

Action v. F.A.A., 69 F. App’x 617, 622 (4th Cir. 2003) (citing Friends of Se.’s Future v. Morrison,

153 F.3d 1059, 1066 (9th Cir. 1998)). “Courts evaluate the reasonableness of an agency objective

‘with considerable deference to the agency’s expertise and policy-making role.’” Citizens for

Smart Growth v. Peters, 716 F. Supp. 2d 1215, 1223 (S.D. Fla. 2010) (quoting City of Alexandria,

Va. v. Slater, 198 F.3d 862, 867 (D.C. Cir. 1999)), aff’d sub nom. Citizens for Smart Growth v.

Sec’y of Dep’t of Transp., 669 F.3d 1203 (11th Cir. 2012). However, “NEPA requires that agencies

“may not define the objectives of an action in terms so unreasonably narrow that only one

alternative from among the environmentally benign ones in the agency’s power would accomplish



                                                 33
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 34 of 80




the goals of the agency’s action.’” Id. (quoting Citizens Against Burlington, Inc. v. Busey, 938

F.2d 190, 196 (D.C. Cir. 1991)). But once an agency has chosen its Project’s goals, the Court

reviews “that choice, like all agency decisions to which we owe deference, on the grounds that the

agency itself has advanced.” Citizens Against Burlington, Inc., 938 F.2d at 196.

        Defendants assert that the Bridge is not functional and that they developed the Project

needs to address that problem, relying on studies and comments from consulting parties. They

also argue that they evaluated multiple Project alternatives, including rehabilitation. See Audubon

Naturalist Soc’y of the Cent. Atl. States, Inc. v. U.S. Dep’t of Transp., 524 F. Supp. 2d 642, 666

(D. Md. 2007) (“[T]he Court must also note that purpose and need statements have been

consistently upheld where agencies have explored reasonable alternatives that met the agencies’

stated objections. In fact, there has been only one occasion where a Court has struck down an

agency’s purpose and need statement.”). Defendants assert that they have adhered to NEPA’s

requirements and the Project’s purpose and need statement is not inappropriately defined.

         Plaintiffs’ summary judgment papers do not respond to Defendants’ arguments or address

their claim that the Project’s purpose and need statement was too narrowly defined. The Court has

not been directed to, or uncovered on its own review, evidence to support a finding that the

Project’s purpose and need statement was impermissibly narrow.20 Defendants relied on scientific

evidence evaluating the Bridge’s functionality, or lack thereof, as well as feedback from parties


20
         The Court also notes that in response to PennDOT’s statement of facts, Plaintiffs proclaim that “[a]
rehabilitated Bridge can meet the purpose and need of the Project and is a prudent alternative.” Pls.’ Resp.
to PennDOT’s Statement of Facts ¶ 75(b). Plaintiffs go on to argue in their cross-motion for summary
judgment that Delaware Riverkeeper Network “submitted construction plans signed and sealed by a Bridge
Rehabilitation Engineer, traffic studies, turning radius modeling, and other expert materials showing that
rehabilitation could meet the purpose and needs of the Project.” Pls.’ Mot. for Summ. J. 8 (emphasis
added). Although the Court does not espouse Plaintiffs’ position that rehabilitation meets the Project’s
purpose and needs, and noting of course that parties may argue in the alternative, Plaintiffs’ claims that
rehabilitation alternatives can meet the Project’s purpose and needs undercuts their argument that the
purpose and need statement was crafted so narrowly as to exclude any possibility of rehabilitation.


                                                     34
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 35 of 80




that included Plaintiffs. The Court grants the purpose and need statement the deference it is due

and concludes it was reasonably defined.

           3.        Whether PennDOT Improperly Predetermined the Project’s Outcome

       Finally, Plaintiffs claim that when PennDOT initiated the NEPA process to select a

preferred alternative for the Bridge, PennDOT did so predetermined to replace the Bridge and

made commitments to a replacement prior to completing the NEPA process.

       “[A]gencies must prepare NEPA documents . . . before making a commitment to a project.”

Citizens Advisory Comm. on Private Prisons, Inc. v. U.S. Dep’t of Justice, 197 F. Supp. 2d 226,

242 (W.D. Pa. 2001) (finding agency failed to take the required “hard look” at environmental

consequences when it awarded a construction contract prior to preparing NEPA documents), aff’d,

33 F. App’x 36 (3d Cir. 2002). This requires preparing the documents “before any irreversible

and irretrievable commitment of resources.” Conner v. Burford, 848 F.2d 1441, 1446 (9th Cir.

1988). However, “NEPA assumes as inevitable an institutional bias within an agency proposing

a project.” Envtl. Def. Fund, Inc. v. Corps of Engineers of U. S. Army, 470 F.2d 289, 295 (8th Cir.

1972). With this expected bias in mind, the “test of compliance” under NEPA “is one of good

faith objectivity rather than subjective impartiality.” Id. at 296 (citation omitted).

                a.      Early References to a Bridge “Replacement”

       Plaintiffs argue that PennDOT referred to the Project as a “bridge replacement project”

throughout the early stages of the Project. See, e.g., AR-3 at 9 (stating, “This is a bridge

replacement project” in a 2005 Project scoping document); id. at 17 (“PennDOT is proposing

replacement of the structure.”). PennDOT responds that documents such as the Project’s scoping

document were prepared back in 2005 when the agency was operating under an understanding that

the Bridge had lost its historic integrity and was likely no longer a contributing element to the

Historic District. It was not until 2006 that the Keeper of the National Register evaluated the


                                                  35
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 36 of 80




Bridge and determined that it was a contributing element. Since that time, PennDOT claims that

it has treated the Bridge as a contributing element.

       Early references to the Project as a “replacement” do not demonstrate that FHWA, the

federal agency, failed to act with good faith objectivity. First, these early statements were made

by PennDOT, which is not a federal agency. It is FHWA that is bound by NEPA, and FHWA only

became involved in the Project in 2013, long after the alleged statements of predetermination were

made. Furthermore, the Final Section 4(f) Evaluation and the lengthy record in this case are replete

with analyses considering options other than a replacement. A handful of references to a

“replacement” in the early stages of the Project does not undermine the hard look Defendants

conducted to consider alternatives other than replacement.

               b.      Urban Engineers Contract

       Next, Plaintiffs argue that PennDOT contracted with Urban Engineers in 2005 to replace

three bridges in Bucks County, including the Bridge at issue here. Plaintiffs contend that this

contract demonstrates that replacing the Bridge was a predetermined outcome to which Defendants

committed resources prior to completion of the NEPA process.

       Plaintiffs raised this concern during the NEPA process, and PennDOT provided a response.

See AR-55 at 563–64, 649–50. To give context to its agreement with Urban Engineers, PennDOT

explained that it must develop an anticipated scope of work during projects’ planning phases, often

years in advance of construction. Therefore, PennDOT explains, it must make conservative

assumptions to ensure there is not a funding shortfall when the time for construction arrives.

PennDOT informed Plaintiffs that funding for the Project was programmed and an engineering

agreement was advertised to assume the most expensive scenario, which would be a bridge

replacement. PennDOT noted that the Project’s development process nonetheless involved an

extensive analysis of various alternatives, including rehabilitation. Now, in its summary judgment


                                                 36
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 37 of 80




papers, PennDOT adds that the agreement with Urban Engineers was made for the purposes of

completing the necessary preliminary design and environmental studies to complete the NEPA

process, and no final design or construction activities were completed, nor were any rights-of-way

acquired, prior to FHWA’s NEPA decision.

       Plaintiffs respond that Defendants’ contract with Urban Engineers flies in the face of the

requirement that “agencies must prepare NEPA documents . . . before making a commitment to a

project.” Pls.’ Mot. for Summ. J. 9 (alteration in original) (quoting Citizens Advisory, 197 F. Supp.

2d at 242). They cite four cases in support of this proposition: (1) Citizens Advisory Committee

on Private Prisons, Inc. v. U.S. Department of Justice, 197 F. Supp. 2d 226 (W.D. Pa. 2001), aff’d,

33 F. App’x 36 (3d Cir. 2002); (2) Conner v. Burford, 848 F.2d 1441 (9th Cir. 1988); (3) Metcalf

v. Daley, 214 F.3d 1135 (9th Cir. 2000); and (4) Save the Yaak Committee v. Block, 840 F.2d 714

(9th Cir. 1988). The Court is unpersuaded that Plaintiffs’ challenge is meritorious.

       In Citizens Advisory, the Federal Bureau of Prisons awarded a contract to build a prison

and permitted construction to proceed before it took a “hard look” at the environmental

consequences of the project. 197 F. Supp. 2d at 231. Although the Bureau had issued an

environmental impact statement, the statement did not discuss the environmental issues that might

arise during construction and operation of a private prison in the context of any particular location

or site. Id. at 232. The Bureau sought contract proposals and selected a proposal for the prison to

be built at a site in Clearfield County, Pennsylvania. Id. at 233–34. The contract was to run for

ten years and required that the prison house approximately 1,000 inmates. Id. at 234. For the ten-

year period, the contract price was $342,692,498. Id. The contract also required the prison to be

finished within 270 days, and a groundbreaking ceremony was held amidst public backlash less

than two months after the contract was awarded. Id.




                                                 37
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 38 of 80




       In evaluating a challenge to the Bureau’s actions, the district court determined that the

Bureau had run afoul of NEPA by awarding the contract before it had “adequately examined the

environmental effects of the Clearfield County project.” Id. at 235. For example, the Bureau

awarded the contract without complete information about whether any endangered species lived

on or near the site, without fully examining wetlands on the site, without performing geotechnical

testing or taking soil samples, and without receiving comments or suggestions from various

environmental agencies. Id. The Bureau also failed to consider alternative sites for the prison. Id.

at 235. Accordingly, the Bureau’s contract and greenlighting of construction were made without

the required “hard look” at the environmental consequences.

       Next, in Conner, the reviewing court found that the Forest Service had violated NEPA

when it sold non-“no surface occupancy” leases for oil and gas exploration in two forests prior to

completing an environmental impact statement because those particular types of leases did not

authorize the government to preclude surface-disturbing activities like drilling and construction.

848 F.2d at 1450. “By relinquishing the ‘no action’ alternative without the preparation of an

[environmental impact statement], the government subvert[ed] NEPA’s goal of insuring [sic] that

federal agencies infuse in project planning a thorough consideration of environmental values.” Id.

at 1450. The Court explained that the “heart” of an environmental impact statement “requires

federal agencies to consider seriously the ‘no action’ alternative before approving a project with

significant environmental effects.” Id.

       Turning to Metcalf, that case concerned a challenge to the decision of various agencies to

authorize the Makah Indian Tribe to resume whaling. 214 F.3d at 1137. In determining that the

agencies had failed to adhere to NEPA’s requirements, the court relied in part on the fact that a

federal agency entered into a contract with the Makah Indian Tribe in which it committed to make




                                                38
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 39 of 80




a formal proposal for a quota of whales for use by the Tribe and to participate in the management

of the hunting harvest. Id. at 1143. An evaluation considering the potential environmental impacts

of resuming whaling had not even started prior to the agency entering the contract. Id. The court

concluded that by entering the contract, the agency had “made an ‘irreversible and irretrievable

commitment of resources’” before engaging in the NEPA process, failing to comply with NEPA.

Id. at 1143–44.

       Finally, in Save the Yaak Committee, the Forest Service did not prepare the necessary

environmental documents “early enough so that [they could] serve practically as an important

contribution to the decisionmaking process and [would] not be used to rationalize or justify

decisions already made.” 840 F.2d at 718 (quoting 40 C.F.R. § 1502.5). There, the Forest Service

had awarded reconstruction contracts prior to preparing environmental assessments, and

construction had already commenced by the time the biological assessment was completed. Id.

“These events demonstrate[d] that the agency did not comply with NEPA’s requirements

concerning the timing of their environmental analysis, thereby seriously impeding the degree to

which their planning and decisions could reflect environmental values.” Id. at 718–19.

       The circumstances here are distinguishable from these cases and do not demonstrate

impermissible predetermination. Unlike the cases cited by Plaintiffs, PennDOT’s contract with

Urban Engineers was not awarded to complete a specified course of action prior to the NEPA

process. Indeed, even after the contract was awarded, PennDOT evaluated a multitude of

alternatives, including a “no action” no build alternative, before moving forward with the two-lane

replacement alternative. The act of entering into a contract, in and of itself, does not violate NEPA,

especially where, as PennDOT identifies, no final design or construction activities were completed

and no rights-of-way were acquired for the Project before FHWA’s NEPA decision. See, e.g.,




                                                 39
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 40 of 80




Greene/Guilford Envtl. Ass’n. et al. v. Wykle et al., No. 01-910, Doc. No. 119, 13–14 (W.D. Pa.

Mar. 24, 2003) (finding no improper predetermination where PennDOT had entered into a contract

to conduct a design location and engineering study where the defendant agencies did not engage

in final design and there were no contractual obligations compelling a certain result), aff’d, 94 F.

App’x 876, 879 (3d Cir. 2004).

       And even if final design was contemplated by the contract between PennDOT and Urban

Engineers, arguably constituting a conflict of interest, “the ultimate question for the court is

whether the alleged breach compromised the objectivity and integrity of the NEPA process.”

Burkholder v. Peters, 58 F. App’x 94, 98 (6th Cir. 2003) (quoting Ass’ns Working for Aurora’s

Residential Env’t v. Colo. Dep’t of Transp., 153 F.3d 1122, 1129 (10th Cir. 1998)). The Court can

properly look to the level of oversight the federal agency provided in determining whether a breach

or conflict of interest compromised the process. Id. Here, FHWA provided sufficient independent

oversight to cure any rational hint of a potential or actual conflict caused by the contract. FHWA

reviewed PennDOT’s determinations, comments from consulting parties were sought throughout

the entire Project development process, alternatives were considered, and supplemental analyses

were ordered when needed. The Court concludes that any potential for the contract to have

infected the NEPA process was controlled by FHWA’s apparently conscientious oversight. See

id. at 102 (holding that there was “no basis in the record to support appellants’ assertion that their

evidence of safer alternatives and serious environmental impacts was dismissed due to the bias of

ODOT and its private contractor” and, if any such bias did exist, appellants could not “carry their

burden of proof to show that the independent federal oversight provided by FHWA did not cure it”).

       Finally, Plaintiffs claim that the 2004 Technical Proposal Detail Report for the Urban

Engineers contract states in the “Scope of Work” that the Report “will document that there are no




                                                 40
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 41 of 80




feasible or prudent alternatives to the use of Section 4(f) resources for this project.” Pls.’ Mot. for

Summ. J. 13 (quoting AR-37 at 304). They claim that this shows that PennDOT predetermined

that no feasible or prudent alternatives avoiding the use of Section 4(f) resources would be found.

       PennDOT responds that the language Plaintiffs cite comes from a paragraph that begins,

“If an Individual Section 4(f) Evaluation will be required . . . .” PennDOT’s Reply 5. They explain

that if a feasible and prudent alternative exists that would avoid impacts to Section 4(f) resources,

then a Section 4(f) Evaluation would not be necessary. Therefore, they argue, the language in the

Report simply reflects the fact that when a Section 4(f) Evaluation is completed it necessarily

means that there is no feasible and prudent avoidance alternative, and the Evaluation—if

determined to be necessary—would reflect that fact. The Court agrees that this is a logical

explanation and does not find this section of the Report to be evidence of predetermination.

       “[A]n agency can formulate a proposal or even identify a preferred course of action before

completing [the NEPA process, and] Council on Environmental Quality [] regulations actually

encourage identification of a preferred course of action during the NEPA process . . . .” Ass’n of

Pub. Agency Customers, Inc. v. Bonneville Power Admin., 126 F.3d 1158, 1185 (9th Cir. 1997).

In resolving Plaintiffs’ predetermination claim, the question posed to the Court boils down to

whether Defendants committed to a particular result before the environmental consequences could

be considered as an important part of the decision-making process. The contract here did not

commit Defendants to a replacement, and indeed the record is laden with environmental

consideration of multiple alternatives, including “no build” and various forms of rehabilitation.

       For the reasons explained, the Court grants summary judgment to Defendants on Plaintiffs’

predetermination claim.




                                                  41
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 42 of 80




       B.      Whether 23 C.F.R. § 771.117(b) Prohibits the Issuance of a Categorical
               Exclusion

       Traditionally, an agency must prepare an “environmental impact statement” for any action

that “significantly affect[s] the quality of the human environment.” 42 U.S.C. § 4332(2)(C). If it

is not certain that the proposed action will have that effect, the agency must prepare an

“environmental assessment” to determine whether an environmental impact statement is needed.

40 C.F.R § 1508.9(a)(1).

       However, there are some situations where even an environmental assessment is not

necessary. These are called “categorical exclusions.” Federal regulations promulgated by the

Council on Environmental Quality define categorical exclusions as “a category of actions which

do not individually or cumulatively have a significant effect on the human environment and which

have been found to have no such effect in procedures adopted by a Federal agency in

implementation of these regulations [] and for which, therefore, neither an environmental

assessment nor an environmental impact statement is required.” 40 C.F.R. § 1508.4.

       “[E]ach agency is responsible for developing criteria to determine the appropriate level of

environmental review for different types of actions.” Friends of Pioneer St. Bridge, 150 F. Supp.

2d at 650 (citing 40 C.F.R. § 1507.3(b)(2)). “The FHWA has thus created three classes of review—

EIS, EA, and CE—each requiring different levels of documentation.” Id. (citing 23 C.F.R.

§ 771.115).21 The FHWA regulations define categorical exclusions as actions that “[d]o not induce

significant impacts to planned growth or land use for the area; do not require the relocation of

significant numbers of people; do not have a significant impact on any natural, cultural,

recreational, historic or other resource; do not involve significant air, noise, or water quality



21
       “EIS” stands for environmental impact statement, “EA” stands for environmental assessment, and
“CE” stands for categorical exclusion.


                                                 42
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 43 of 80




impacts; do not have significant impacts on travel patterns; or do not otherwise, either individually

or cumulatively, have any significant environmental impacts.” 23 C.F.R. § 771.117(a).

       There are two types of categorical exclusions under the FHWA regulations. The first type

includes a list of actions under 23 C.F.R § 771.117(c) that meet the categorical exclusion criteria

and generally do not require any further NEPA approvals. Included in this list of actions is,

“Bridge rehabilitation, reconstruction, or replacement . . . if the actions meet the constraints in

paragraph (e) of this section.” 23 C.F.R § 771.117(c)(28).

       Turning to the constraints under paragraph (e) of Section 771.117, a bridge rehabilitation,

reconstruction, or replacement cannot be processed as a categorical exclusion if it involves, among

other things, “[a] finding of ‘adverse effect’ to historic properties under the National Historic

Preservation Act, the use of a resource protected under 23 U.S.C. 138 or 49 U.S.C. 303 (section

4(f)) except for actions resulting in de minimis impacts.” 23 C.F.R. § 771.117(e)(3). Here,

Defendants concluded that replacing the Bridge would result in an adverse effect to the Historic

District, a Section 4(f) property. Therefore, because it does not meet the constraints of paragraph

(e), the Project does not qualify as a categorical exclusion under 23 C.F.R § 771.117(c)(28).

       However, the FHWA regulations allow for a second type of categorical exclusion. This

second category includes those actions that meet the criteria for a categorical exclusion under 40

C.F.R. § 1508.4 and 23 C.F.R. § 771.117(a), and for which the applicant submits “documentation

that demonstrates that the specific conditions or criteria for these [categorical exclusions] are

satisfied, and that significant environmental effects will not result.” 23 C.F.R. § 771.117(d). A

nonexclusive list of examples of this type of categorical exclusion can be found under 23 C.F.R.

§ 771.117(d). These examples include “[a]ctions described in paragraphs (c)(26), (c)(27), and

(c)(28) of this section that do not meet the constraints in paragraph (e) of this section.” 23 C.F.R.

§ 771.117(d)(13). For the uninitiated, this means that bridge rehabilitations, reconstructions, or


                                                 43
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 44 of 80




replacements can proceed as a categorical exclusion under Section 771.117(d)(13), even if they do

not meet the constraints of paragraph (e). Accordingly, the categorical exclusion in the present

case was processed under Section 771.117(d)(13).

       Finally, although categorical exclusions do not require either an environmental assessment

or an environmental impact statement, if an action that would normally be classified as a

categorical exclusion could involve “unusual circumstances,” the FHWA must cooperate with the

applicant (here, PennDOT) to conduct “appropriate environmental studies to determine if the

[categorical exclusion] classification is proper.”    23 C.F.R. § 771.117(b).      These “unusual

circumstances” include:

       1. Significant environmental impacts;
       2. Substantial controversy on environmental grounds;
       3. Significant impact on properties protected by Section 4(f) requirements or
          Section 106 of the National Historic Preservation Act; or
       4. Inconsistencies with any Federal, State, or local law, requirement or
          administrative determination relating to the environmental aspects of the action.

Id.

       Here, Plaintiffs claim that the Project to replace the Bridge implicates all four “unusual

circumstances” and Defendants failed to perform the appropriate environmental studies to

determine if a categorical exclusion classification was proper, violating the mandates of NEPA.

           1.      Significant Environmental Impacts

       Plaintiffs claim that the Project is likely to have significant environmental impacts,

precluding the issuance of a categorical exclusion under 23 C.F.R. 771.117(b)(1). They assert that

the proposed bridge replacement could impact water quality, river hydraulics, and aquatic

organisms. Plaintiffs acknowledge that similar impacts could occur during a rehabilitation project

but claim that the impacts of a replacement will be greater due to a larger disturbance footprint.




                                                44
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 45 of 80




       Plaintiffs argue that the greatest threat to Tinicum Creek is fine sediment pollution, which

can cause direct mortality, reduced reproductive success, and reductions in food. They claim that

replacement increases the potential for greater sediment pollution loads during construction

because it will create a greater disturbance of sediment compared to rehabilitation. Plaintiffs also

argue that construction will impact physical habitats by encroaching onto the floodplain, damaging

or destroying riparian areas, and compacting soil due to the heavy equipment. They believe that

the impacts will continue past construction because the new, larger bridge surface will collect a

variety of chemical pollutants from automobile traffic, de-icing salt, and storm water runoff.

Because the presence of these contaminants in stream water has been positively correlated with

traffic volume, Plaintiffs argue that a two-lane replacement will have a greater impact on the

environment than the current one-lane Bridge.

       Plaintiffs also claim that any changes to the Bridge may have hydrologic impacts and

floodplain effects. They concede that “it is hard to say specifically what those impacts may be.”

Pls.’ Mot. for Summ. J. 55. However, they argue that “it is safe to assume” that replacement will

likely impact turbulence, velocity, streambed gradient, and water depths. Plaintiffs also claim that

the Project will impact stream communities of macroinvertebrates and fish, and the current

mitigation will not fully address the long-term hydrologic and biological consequences of

construction. They argue that rehabilitating the Bridge would have less of an impact on the natural

stream channel bottom, which would promote fish passage and avoid impacts to flow.

       Plaintiffs assert that PennDOT’s documented stream alignment concerns are not a valid

reason to shift the Bridge because Tinicum Creek will continue to meander over time, so shifting

the Bridge will not solve the problem. They claim that “Natural Channel Design” could be used

upstream of the Bridge to guide the Creek towards the openings in the existing Bridge. Finally,




                                                45
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 46 of 80




Plaintiffs argue that no substantial site work proposal was presented, and PennDOT provided no

substantial information on the proposed site features and site disturbances, hindering public review

and comment due to a lack of information.

       Defendants respond that numerous studies in the record reached different conclusions from

those Plaintiffs promote regarding the impacts that the Project will have on the environment,

making Plaintiffs’ arguments nothing more than a battle of the experts. PennDOT also argues that

Defendants considered the reports and comments that Plaintiffs submitted throughout the Project’s

development and responded to many of Plaintiffs’ comments. Defendants assert that because there

was substantial public interest in the Project, they conducted a more extensive alternatives analysis

than is ordinarily pursued for a categorical exclusion. They argue that even though these actions

were not required under NEPA, Defendants provided a draft categorical exclusion evaluation for

a 45-day public comment period and held a public hearing to receive comments on the evaluation.

Defendants also considered and addressed comments from consulting parties, which included

Plaintiffs, during the Section 106 process.

       Indeed, the Court’s review of the record reveals that Plaintiffs submitted comments to the

draft categorical exclusion evaluation that are substantially similar, and at many points identical,

to the arguments raised in their summary judgment briefing. See AR-24 at 236–303. Defendants

provided detailed responses to the concerns Plaintiffs presented. Id. at 38-46. The full comment

response document, which included approximately 45 pages of responses, addressed various

comments received on the draft categorical exclusion evaluation. Id. at 7–52. The Court will not

quote those extensive responses here. However, some relevant takeaways include that the

preliminary hydrologic and hydraulic analysis determined that increases to water surface

elevations and velocities downstream would be insignificant and are not anticipated to result in




                                                 46
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 47 of 80




any downstream impacts; that long-term impacts from sediment are not anticipated, and the Project

will minimize temporary impacts by implementing an approved erosion and sedimentation control

plan; that the proposed replacement bridge will not result in any new point source for discharge

into the Creek, the widening will increase stormwater runoff but not cause a significant impact to

the Creek, and the design will incorporate vegetated swales in addition to rip-rap to provide a

buffer for water; and although temporary impacts to aquatic life are anticipated, fish passage will

be improved by removing a pier, the scour protection will be choked with natural streambed

materials to encourage the recolonization of macroinvertebrates and finish, and recolonization is

anticipated to occur soon after the close of construction.

       Despite Plaintiffs’ arguments to the contrary, the record is filled with evidence that

Defendants considered the Project’s environmental impacts and performed appropriate studies to

determine whether a categorical exclusion was proper. The fact that Plaintiffs submitted contrary

evidence and assume that significant effects will result does not mandate a different result:

       An agency is entitled to select any reasonable methodology and to resolve conflicts
       in expert opinion and studies in its best reasoned judgment based on the evidence
       before it. See Hughes River Watershed v. Johnson, 165 F.3d 283, 289–90 (4th Cir.
       1999); Oregon Environmental Council v. Kunzman, 817 F.2d 484, 496 (9th Cir.
       1987). As a practical matter, were it otherwise, virtually every agency action
       involving expertise or technical analyses could be obstructed by a party who
       engaged an expert willing to disagree with the views or conclusions of the experts
       utilized by the agency.

Buckingham Twp., 157 F. Supp. 2d at 467 n.10; see also Marsh v. Or. Nat. Res. Council, 490 U.S.

360, 378 (1989) (“When specialists express conflicting views, an agency must have discretion to

rely on the reasonable opinions of its own qualified experts even if, as an original matter, a court

might find contrary views more persuasive.”).

       The record supports a finding that Defendants evaluated the potential environmental

impacts and determined, based on studies and additional evidence, that significant environmental



                                                 47
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 48 of 80




impacts would not result.          Because Defendants took the “hard look” at environmental

consequences as required under NEPA, the Court concludes that 23 C.F.R. 771.117(b)(1) does not

render the approval of a categorical exclusion arbitrary, capricious, or otherwise not in accordance

with law.

             2.     Substantial Controversy on Environmental Grounds

        Next, Plaintiffs assert that the Project results in a substantial controversy on environmental

grounds, precluding the issuance of a categorical exclusion. FHWA concedes that a substantial

controversy on environmental grounds exists.              See FHWA Mot. for Summ. J. 12 (“The

Government readily acknowledges that the Bridge Project has been the subject of a vigorous

controversy for close to fifteen years.”); Nov. 1, 2019 Oral Arg. Tr. 24:24–25:2 (“Q: [H]ow do the

defendants say that this matter is not involving a substantial controversy on environmental

grounds? A: Oh, it does, Your Honor, it does.”). Even the Final Categorical Exclusion Evaluation

for the Project answered “Yes” to the question, “Will the project involve substantial controversy

concerning social, cultural, or natural resource impacts?” under the larger heading of “Public

Controversy on Environmental Grounds.”22 AR-26 at 81. Defendants argue, however, that the

presence of such a controversy does not, in and of itself, preclude the issuance of a categorical

exclusion.

        The plain language of Section 771.117(b)(2) supports Defendants’ view. Under Section

771.117(b)(2), an action that could involve unusual circumstances merely requires FHWA to



22
         This concession does call into question the Final Categorical Exclusion Evaluation’s conclusion
that the Project would not result in any of the four unusual circumstances under 23 C.F.R. 771.117(b). AR-
26 at 97. However, as explained in the remainder of this section, that an unusual circumstance may exist
does not in itself render the approval of a categorical exclusion improper. Nor does an error, such as the
Evaluation’s statement regarding the presence of an unusual circumstance, require remand where it is
harmless and had no impact on the final outcome, as is the case here. See United States v. Coal. for Buzzards
Bay, 644 F.3d 26, 37 (1st Cir. 2011) (“Assuredly, NEPA violations are subject to harmless error review.”).


                                                     48
          Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 49 of 80




conduct “appropriate environmental studies to determine if the [categorical exclusion]

classification is proper.” This necessarily means that an action presenting unusual circumstances

can still be classified as a categorical exclusion. It also means that the presence of unusual

circumstances does not automatically trigger the need for an environmental assessment or

environmental impact statement because, by definition, a categorical exclusion does not require

an environmental assessment or environmental impact statement, and the statute’s plain language

only requires “appropriate environmental studies.” See Highway J Citizens Grp. v. U.S. Dep’t of

Transp., 891 F.3d 697, 701 (7th Cir. 2018) (“Section 771.117(b) does not require an environmental

impact statement whenever someone opposes a project; it requires only ‘appropriate environmental

studies.’”).

          The fact that a substantial controversy on environmental grounds exists did not disqualify

FHWA from issuing a categorical exclusion for the Project. However, the regulations do require

that “appropriate environmental studies” were performed to address this controversy. Here,

Defendants met with the permitting agencies and produced both an original and updated

hydrologic and hydraulic study of the Project alternatives, an Existing Structure Condition

Evaluation Report, a Core Drilling Investigation Report, and a Bridge Width Evaluation.

Defendants also encouraged meaningful public involvement by making the draft categorical

exclusion evaluation, as well as many other reports, available for public review and comment, and

multiple public hearings were held even though “there is no requirement that public hearings be

held when a project has been classified as a CE.” Friends of Pioneer St. Bridge, 150 F. Supp. 2d

at 652.

          Plaintiffs have been actively involved throughout the Project’s development, including as

Section 106 consulting parties. As noted above, Plaintiffs provided extensive comments on the




                                                  49
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 50 of 80




draft categorical exclusion evaluation, raising many of the same NEPA arguments they rely on

now in their summary judgment papers. Having reviewed Defendants’ detailed and thoughtful

responses to Plaintiffs’ comments, the Court will not conclude that Defendants failed to take a

“hard look” at the potential environmental impacts of the Project or that they failed to respond

appropriately to the substantial controversy that arose. Plaintiffs’ earnest good faith persistent

disagreement, and even their experts’ disagreement, with the final outcome does not render

Defendants’ determinations arbitrary or capricious. Accordingly, the Court finds that the existence

of a substantial controversy on environmental grounds does not prohibit the issuance of a

categorical exclusion for the Project.

            3.        Significant Impact on 4(f) or National Historic Preservation Act Properties

        Plaintiffs next proclaim that the Project will significantly impact various Section 4(f)

properties, making a categorical exclusion improper under 23 C.F.R. 771.117(b)(3).                 First,

Plaintiffs state that the Project will destroy the Bridge, which they argue is itself a Section 4(f)

property and is also protected under the National Historic Preservation Act. Next, Plaintiffs

contend that even if the Bridge itself is not a Section 4(f) property, its destruction will significantly

harm the Historic District, which is undisputedly a Section 4(f) property. Finally, Plaintiffs assert

that Tinicum Creek is a Section 4(f) resource that will be significantly harmed by the Project.

                 c.      The Bridge

        Section 4(f) applies to “historic sites on or eligible for the National Register.” 23 C.F.R.

§ 774.11(e). “In determining the applicability of Section 4(f) to historic sites, the [FHWA], in

cooperation with the applicant, will consult with the official(s) with jurisdiction to identify all

properties on or eligible for the National Register of Historic Places (National Register).” Id.

“[T]he Keeper has been held to have independent authority to determine whether a property should

be listed in the National Register.” Friends of the Atglen-Susquehanna Trail, Inc. v. Surface


                                                   50
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 51 of 80




Transp. Bd., 252 F.3d 246, 264 (3d Cir. 2001) (citing Moody Hill Farms Ltd. P’ship v. U.S. Dep’t

of the Interior, Nat’l Parks Serv., 205 F.3d 554, 558 (2d Cir. 1999)).

        Here, the Keeper of the National Register was asked in 2006 to determine whether the

Bridge was eligible for the National Register either as an individual property or as a contributing

resource to the Historic District. AR-39 at 207–08. In its evaluation, the Keeper found that:

        The Headquarters Road Bridge was listed in the National Register of Historic
        Places on July 24, 1992, as a contributing property in the Ridge Valley Rural
        Historic District, Bucks County, Pennsylvania. The bridge consists of early 19th
        century stone abutments and piers carrying an early 20th century replacement
        concrete deck supported on concrete-encased steel I beams. Both its original
        construction and alteration occurred within the historic district’s defined Period of
        Significance (1790–1940). The bridge is historically significant in the context of
        the development of the township, regional transportation, and the operation of local
        mills, and is of engineering significance both for its early 19th century construction
        and its sensitive modernization in 1919. Although the concrete deck shows signs
        of considerable deterioration and the deck has been altered with the removal of the
        1919 railings, the bridge retains sufficient historic integrity to continue to contribute
        to the Ridge Valley Rural Historic District.

AR-4 at 2. The Keeper concluded that the “Bridge is eligible for the National Register of Historic

Places as a contributing property in the National Register-listed Ridge Valley Rural Historic

District.” Id. at 1.

        Defendants integrated the Keeper’s eligibility determination into the Section 106 process

under the National Historic Preservation Act. They apprised the Section 106 consulting parties of

the Bridge’s eligibility status, and the consulting parties were aware of the Bridge’s eligibility

when completing each of the Section 106 stages, including identifying any historic properties in

the Project’s area of potential effects.

        Under Section 106, a determination must also be made whether there will be any adverse

effects on historic properties present in the Project area. 36 C.F.R. § 800.5. If an adverse effect is

determined, then Defendants must consult with the Section 106 consulting parties “to develop and

evaluate alternatives or modifications to the undertaking that could avoid, minimize, or mitigate


                                                   51
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 52 of 80




adverse effects on historic properties.” 36 C.F.R. § 800.6(a). If “the agency official and the [State

Historic Preservation Officer] agree on how the adverse effects will be resolved, they shall execute

a memorandum of agreement.” 36 C.F.R. § 800.6(b)(1)(iv). “A memorandum of agreement

executed and implemented pursuant to [36 C.F.R. § 800.6] evidences the agency official’s

compliance with section 106 and this part and shall govern the undertaking and all of its parts. 36

C.F.R. § 800.6(c).

       Here, Defendants executed a Memorandum of Agreement with the ACHP and the

PaSHPO.23 In the Memorandum of Agreement, the parties stated that FHWA determined, in

consultation with the PaSHPO, that the Bridge is eligible for inclusion in the National Register as

a contributing resource to the Historic District, which is listed in the National Register. AR-26 at

52. The only adverse effect determined by the Section 106 process and listed in the Memorandum

of Agreement was an adverse effect on the Historic District due to the demolition of the Bridge as

a contributing element. Id. The Memorandum of Agreement set forth the agreed upon mitigation

measures to resolve the adverse effect on the Historic District and stated that its execution

demonstrates that FHWA took into account the effects of the Project on historic properties.

       Here, Plaintiffs have not challenged Defendants’ Section 106 process or conclusions. To

the extent that they may have made any arguments or statements calling such findings into

question, these arguments are insufficient because the complaint unequivocally does not state a

claim under Section 106 of the National Historic Preservation Act. Plaintiffs only challenge

Defendants’ categorical exclusion and Section 4(f) evaluation. Accordingly, the Court will not

revisit the determinations arising directly from the Section 106 process and will instead incorporate

these determinations into the larger analysis.


23
        A reminder may prove helpful that “ACHP” and “PaSHPO” refer to the Advisory Council on
Historic Preservation and the Pennsylvania State Historic Preservation Officer.


                                                 52
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 53 of 80




       Perhaps unsurprisingly, there is a scarcity of case law addressing the intersection between

Section 4(f), independently eligible structures, contributing elements, and how those pieces fit

together in the greater context of categorical exclusions. In such circumstances, and in a context

such as this, administrative materials can prove illuminating, if not controlling. Here, a 2013

NEPA and NHPA Handbook from the Council on Environmental Quality, the Executive Office of

the President, and the ACHP provides:

       The majority of Federal actions reviewed under NEPA qualify for a CE. . . . If the
       proposed action is a type of undertaking with the potential to affect historic
       properties, the agency initiates the Section 106 consultation process by identifying
       the appropriate SHPO/THPO and other parties with an interest in the effects of the
       undertaking on historic properties, and consults to determine the area of potential
       effects, and the scope of identification efforts, consistent with 36 C.F.R. Part 800.
       The Section 106 consultation can assist an agency in determining whether
       “extraordinary circumstances” related to historic properties are present.
       “Extraordinary circumstances,” in which a normally excluded action may have a
       significant environmental effect, typically consider the “degree to which the action
       may adversely affect districts, sites, highways, structures, or objects listed in or
       eligible for listing in the National Register of Historic Places or may cause loss or
       destruction of significant scientific, cultural, or historical resources.” . . . [I]f an
       agency determines there may be adverse effects to historic properties, it must
       consider whether the adverse effects constitute “extraordinary circumstances” that
       merit further analysis in an EA or EIS, either alone or in combination with other
       environmental effects. When the agency resolves the adverse effects to historic
       properties through the Section 106 process by avoiding, minimizing, or mitigating
       them such that the potential adverse effects no longer constitute “extraordinary
       circumstances,” it may still meet its NEPA responsibilities through a CE. The
       agency documents the Section 106 analysis to support the application of the CE,
       and the Section 106 analysis should be completed before or concurrent with the use
       of a CE.

COUNCIL ON ENVIRONMENTAL QUALITY, EXECUTIVE OFFICE OF THE PRESIDENT, AND ADVISORY

COUNCIL ON HISTORIC PRESERVATION, NEPA AND NHPA: A HANDBOOK FOR INTEGRATING NEPA

AND    SECTION 106,       18–19    (Mar.   2013),     https://www.achp.gov/sites/default/files/2017-

02/NEPA_NHPA_Section_106_Handbook_Mar2013_0.pdf (emphasis added).

       Here, the statutorily required parties with the appropriate expertise evaluated the presence

of historic properties (the Historic District, the Bridge, and surrounding parcels), the effect of the


                                                 53
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 54 of 80




Project to those properties (an adverse effect to the Historic District), and entered into a

Memorandum of Agreement stating how the adverse effect could and would be resolved. The

Memorandum of Agreement set forth mitigation measures to resolve the adverse effect to the

Historic District, considering the Bridge in the greater context of the Historic District. Carrying

these conclusions forward from the Section 106 process into the Final Categorical Exclusion

Evaluation, Defendants operated under the understanding that the Project’s adverse effects were

properly mitigated. It was not arbitrary or capricious for the agencies to rely upon the unchallenged

findings of the Section 106 process in determining that the adverse effects were appropriately

mitigated and, therefore, significant impacts to the relevant historic properties would not result,

qualifying the Project for a categorical exclusion. See id. at 19 (“When the agency resolves the

adverse effects to historic properties through the Section 106 process by avoiding, minimizing, or

mitigating them such that the potential adverse effects no longer constitute ‘extraordinary

circumstances,’ it may still meet its NEPA responsibilities through a CE.”).

       Furthermore, Defendants argue that other courts have found that FHWA approval of a

categorical exclusion was not arbitrary and capricious even where the project at issue would result

in the destruction of an individually eligible Section 4(f) property, not just a contributing resource.

See, e.g., Concerned Citizens of Chappaqua v. U.S. Dep’t of Transp., 579 F. Supp. 2d 427, 434

(S.D.N.Y. 2008) (finding that plaintiffs had not demonstrated a likelihood of prevailing on their

NEPA claim because the administrative record provided a sufficient basis for the court to find that

the agencies were not arbitrary or capricious in concluding that the project to replace a National

Register-eligible bridge met the conditions of a categorical exclusion); Van Raden v. City of

Portland, No. 01-233, 2001 WL 34047031, at *6 (D. Or. May 31, 2001) (holding that plaintiffs

were not likely to prevail because defendants had evaluated the historical significance of a National




                                                  54
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 55 of 80




Register-eligible building and the record supported their conclusion that its destruction did not

constitute a significant environmental effect under the regulations).

       Plaintiffs argue that Defendants’ reliance on Chappaqua and Van Raden is misplaced.

First, they urge that both cases are inapplicable because their procedural posture was on a motion

for a preliminary injunction, not summary judgment. Second, they claim that the Section 4(f)

mitigation measures present in Chappaqua were focused on mitigating the loss of the bridge, and

the Memorandum of Agreement specifically accounted for “a full documentary and photographic

preservation of the property to be sent to the State Archives.” Concerned Citizens of Chappaqua,

579 F. Supp. 2d at 435. Plaintiffs also argue that the Memorandum of Agreement in Chappaqua

required the use of construction materials that would mimic the design and detailing of many of

the historic bridge’s features, and elements of the bridge would be salvaged from the existing

bridge. Plaintiffs contend that “there is no similar commitment to preserving or documenting the

historical significance of the Bridge” for the case at hand. Pls.’ Mot. for Summ. J. 23. They argue

that Van Raden is similarly inapplicable because the historic preservation analysis focused on

preserving and documenting the building at issue, but here the mitigation measures are focused on

the Historic District, not the Bridge.

       First, addressing the usefulness of the preliminary injunction cases, that the standard of

review for a motion for a preliminary injunction is different from that for a motion for summary

judgment does not render the analysis useless. A motion for a preliminary injunction requires a

court to analyze the moving party’s likelihood of success on the merits. This merits analysis tracks

the analysis applied during a motion for summary judgment when undertaken in the context of an

administrative review. Therefore, analyses focused on the likelihood of success on the merits can

provide relevant authority.




                                                55
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 56 of 80




       Second, turning to Plaintiffs’ contentions regarding the differences in mitigation measures

between the cases cited and the case at hand, the Court’s own review of the record reluctantly leads

to a different conclusion. Although the Memorandum of Agreement in the instant matter is framed

around the Historic District, it includes several mitigation measures that are focused on the historic

nature of the Bridge itself. A number of these mitigation measures are comparable to those in

Chappaqua. For example, the Memorandum of Agreement requires in part that PennDOT will, at

a minimum, “salvage stone from the existing structure’s masonry components for use in the

proposed 2 lane concrete structure,” will use a stone mason with relevant experience to use the

salvaged stone in a way that “should closely match, to the extent possible, the orientation and

layout of existing stone,” and will retain and incorporate the existing Bridge’s plaque into the new

bridge. AR-26 at 53–54. The Memorandum of Agreement also states that “PennDOT will

complete measured drawings of the Headquarters Road Bridge” that “will be provided to the

signatory parties and offered to the Library of Congress Historic American Engineering Record.”

Id. at 54. PennDOT will also “develop and construct a physical display, or content for web

publication, on the history and historic significance of the Ridge Valley Rural Historic District,

including information on the Headquarters Road Bridge over Tinicum Creek, a contributing

component of this historic district.” Id. (emphasis added). These mitigation measures directly

address the impacts to the Bridge and present a historically and contextually sensitive design. Cf.

River Fields, Inc. v. Peters, No. 08-264, 2009 WL 2222901, at *7 (W.D. Ky. July 23, 2009) (noting

in upholding FHWA’s use of a categorical exclusion for a project widening a bridge that was both

individually eligible for the National Register and a contributing element to a broader historic

district that “[t]he MOA provides, in pertinent part, that the reconstructed Bridge will mimic the




                                                 56
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 57 of 80




original in its appearance and materials, and vegetation that is removed will be replaced in

accordance with a landscape plan”).

       Defendants engaged with the consulting parties throughout the Section 106 process to

identify historic properties and mitigate the effects on them. That process determined that

replacing the Bridge would cause an adverse effect to the Historic District, but Defendants

undertook all possible planning to minimize those harms through the terms in the Memorandum

of Agreement. The agreed upon mitigation measures include terms that will minimize the harm

to the Bridge as well. Plaintiffs do not challenge the Section 106 process here. It was not arbitrary

and capricious for Defendants to rely on the results of that process in determining that adverse

effects to the identified historic properties were mitigated and significant environmental impacts

would not result. This conclusion is further supported by the fact that courts have held that a

categorical exclusion may be proper even where an individually eligible Section 4(f) resource will

be replaced or destroyed. The record is filled with evidence of inter-agency coordination, public

involvement, and the study and consideration of environmental impacts, indeed well beyond that

usually seen or required for a categorical exclusion. The Court holds that the alleged impacts to

the Bridge do not make the approval of a categorical exclusion arbitrary and capricious under

Section 771.117(b)(3).

               d.      The Historic District

       Plaintiffs also argue that even if the Bridge is not a standalone Section 4(f) property,

replacing the Bride will significantly harm the Historic District. First, Plaintiffs cite a series of

views held by architectural historian and professor Robert Reynolds voicing the critical role of the

Bridge to the Historic District. Next, they claim that replacing the oldest remaining example of a

single lane pier-to-pier bridge in Pennsylvania, which is one of only six bridges that are

contributing resources to the Historic District, “would forever leave a gaping hole in the formerly


                                                 57
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 58 of 80




complete collection of historic bridge types contained in Tinicum Township . . . and would forever

alter one of the primary factors contributing the [sic] historic district’s classification.” Pls.’ Mot.

for Summ. J. 26–27. Plaintiffs also argue that Defendants admit that replacing the Bridge will

have an adverse effect on the Historic District, further suggesting that the impact is significant.

       There is no dispute that Defendants found that replacing the Bridge will cause an adverse

effect to the Historic District. Lamentable as it is for our overall environment to lose or curtail

elements of charm, prior human accomplishments, features of a “simpler era” or any other way

one might describe the demands of progress, safety, improved standards or inevitable change, the

fact remains that there are frameworks for authorizing the losses. In this dispute, involving this

Bridge, it is well established that an adverse effect is not synonymous with a significant impact.

See Friends of Pioneer St. Bridge, 150 F. Supp. 2d at 653 (“[A] mere finding of ‘adverse effect’

on a 4(f) property (especially where, as here, the agency has provided for mitigation of that adverse

effect) is insufficient to support the conclusion that the project will ‘significantly impact’ a 4(f)

property.”); see also Nw. Envtl. Def. Ctr. v. U.S. Army Corps of Engineers, 817 F. Supp. 2d 1290,

1311 (D. Or. 2011) (“Here, the Corps reasonably concluded that although the project may have

adverse effects to individual coho salmon and elements of their habitat, the RGP would not result

in significant impacts to the species.”).

         Here, the Memorandum of Agreement demonstrates that Defendants and the PaSHPO

agreed “on how the adverse effects [to the Historic District] will be resolved,” 36 C.F.R.

§ 800.6(b)(1)(iv), and sets forth the agreed upon mitigation measures. FHWA’s determination that

there is no significant impact to the Historic District is entitled to substantial deference and is

supported by the mitigation measures contained in the Memorandum of Agreement. Accordingly,




                                                  58
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 59 of 80




Plaintiffs arguments that the Project will cause significant impacts to the Historic District do not

provide a basis for the Court to hold Defendants’ actions arbitrary or capricious.

               e.      Tinicum Creek

       Plaintiffs also argue that Tinicum Creek is a Section 4(f) property that will be significantly

impacted by the Project. In support of their argument that the Creek is a Section 4(f) resource, the

Plaintiffs rely on an “official reply” to PennDOT and FHWA from the NPS stating:

       The fact that Tinicum Creek is surrounded by the Ridge Valley Rural National
       Historic District (NHD) and that the Headquarters Road has been determined by
       the Keeper of the National Register (2006) to be a contributing resource of the
       Ridge Valley Rural NHD is sufficient to designate this project and Tinicum Creek
       Wild and Scenic River under FHA 4F.

AR-51 at 1469. In reporting its conclusion, the NPS cited FHWA’s Section 4(f) Policy Paper, the

relevant section of which stated:

       Within a [National Register] listed or eligible historic district, FHWA’s long-
       standing policy is that Section 4(f) applies to those properties that are considered
       contributing to the eligibility of the historic district, as well as any individually
       eligible property within the district. Elements within the boundaries of a historic
       district are assumed to contribute, unless they are determined by FHWA in
       consultation with the SHPO/THPO not to contribute.

Id.

       In responding to the NPS, an Environmental Protection Specialist for FHWA stated that

“FHWA and PennDOT respectfully disagree with the National Park Service (NPS) position

regarding Tinicum Creek as a Section 4(f) resource due to its association with the [Historic

District.]” Id. at 1537. In so concluding, FHWA explained that the National Register Registration

Form for the Historic District did not specifically reference Tinicum Creek as a contributing

element to the Historic District. Id. Additionally, FHWA noted that guidance from the NPS stated

that natural waterways are generally not considered eligible resources for the National Register.




                                                59
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 60 of 80




Id. Specifically, the NPS’s “National Register Bulletin: How to Apply the National Register

Criteria for Evaluation” states:

       A site may be a natural landmark strongly associated with significant prehistoric or
       historic events or patterns of events, if the significance of the natural feature is well
       documented through scholarly research. Generally, though, the National Register
       excludes from the definition of “site” natural waterways or bodies of water that
       served as determinants in the location of communities or were significant in the
       locality’s subsequent economic development. While they may have been “avenues
       of exploration,” the features most appropriate to document this significance are the
       properties built in association with the waterways.

AR-30 at 515.

       Plaintiffs claim that while natural waters are “generally” excluded from the definition of

“site,” they are not absolutely excluded, and Defendants ignored the analysis of the NPS

recommending that Tinicum Creek should be designated as a Section 4(f) resource. Although

Plaintiffs are correct that natural waters are not absolutely excluded from Section 4(f) protection,

see, e.g., 23 C.F.R. § 774.17 (“In the case of portions of Wild and Scenic Rivers to which Section

4(f) applies . . . .”), the record shows that Defendants did not ignore the NPS’s conclusion and

recommendation. Rather, FHWA took the NPS’s recommendation under consideration and

provided a thorough reply explaining its disagreement and providing the basis for that

disagreement.

       In light of this reasoned review and response, the Court will not conclude that Defendants

ignored or completely failed to consider the NPS’s recommendation, or that Defendants’

conclusion that Tinicum Creek is not a Section 4(f) resource was arbitrary or capricious. Because

the Court is obliged to defer to Defendants’ conclusion that the Creek is not a Section 4(f) resource,

impacts to the Creek do not trigger unusual circumstances under Section 771.117(b)(3).




                                                  60
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 61 of 80




           4.      Inconsistencies with Federal, State, or Local Laws

       Finally, the complaint alleges that the Project is likely to result in various inconsistencies

with federal, state, or local laws. They assert that the Project cannot comply with (1) state laws 25

Pa. Code §§ 105.161, 105.165, and 93.4a; (2) Section 7 of the Wild and Scenic Rivers Act; and

(3) the Department of Transportation Act.

       PennDOT asserts that after the rehabilitation alternative did not appear prudent, it

scheduled permit pre-application meetings with PaDEP, the United States Army Corps of

Engineers, NPS, and the Pennsylvania Historical and Museum Commission to determine

acceptable design criteria for a replacement bridge. PaDEP opposed a three-span replacement and

requested that the design minimize encroachments into the stream, improve the movement and

migration of aquatic species, locate abutments outside the normal stream banks, and improve the

existing conditions of the stream. PaDEP later accepted the recommendation to construct a two-

lane, two-span replacement bridge.

       FHWA argues that NPS has represented that it does not yet have sufficient evidence

regarding compliance with Section 7 of the Wild and Scenic Rivers Act, but will provide a final

determination once the Project is in final review form. NPS has also stated that the Memorandum

of Agreement and proposed design of the replacement bridge represent an appropriate effort to

minimize impacts to the Historic District.

       PennDOT also states that PaDEP, the United States Army Corps of Engineers, and NPS

all participated in the Section 106 consulting party meetings and were given the opportunity to

review and comment on the draft categorical exclusion evaluation. It is undisputed that the

permitting agencies’ comments did not include any inconsistencies with state or federal laws.




                                                 61
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 62 of 80




        Plaintiffs do not meet Defendants’ arguments in their summary judgment papers, but rest

on the allegations in the complaint.        Plaintiffs have not identified evidence in the record

demonstrating that the Project is likely to violate state or federal laws. Defendants have presented

evidence that the permitting agencies have not identified any inconsistencies with state or federal

laws. Plaintiffs’ claim repeatedly states that the Project “is likely to” cause various inconsistencies,

but coordination with the relevant agencies regarding compliance is ongoing, and the Court cannot

deem Defendants’ actions arbitrary or capricious based upon a hypothetical possibility of an

inconsistency, especially where, as detailed above, Defendants engaged in extensive

environmental review and performed appropriate studies to determine that a categorical exclusion

was proper. The Court grants summary judgment in favor of Defendants on this final “unusual

circumstances” claim.

        C.      Whether 23 C.F.R. § 771.117(e) Prohibits the Issuance of a Categorical
                Exclusion

        Plaintiffs next claim that Section 771.117(e) of the FHWA regulations prohibits

Defendants from issuing a categorical exclusion.          As described, Section 771.117(e) places

limitations on the use of categorical exclusions for actions listed in Sections 771.117(c)(26)–(28).

Specifically, an action described in Sections 771.117(c)(26)–(28) cannot be processed as a

categorical exclusion if it involves:

        (1) An acquisition of more than a minor amount of right-of-way or that would result
        in any residential or non-residential displacements;
        (2) An action that needs a bridge permit from the U.S. Coast Guard, or an action
        that does not meet the terms and conditions of a U.S. Army Corps of Engineers
        nationwide or general permit under section 404 of the Clean Water Act and/or
        section 10 of the Rivers and Harbors Act of 1899;
        (3) A finding of “adverse effect” to historic properties under the National Historic
        Preservation Act, the use of a resource protected under 23 U.S.C. 138 or 49 U.S.C.
        303 (section 4(f)) except for actions resulting in de minimis impacts, or a finding
        of “may affect, likely to adversely affect” threatened or endangered species or
        critical habitat under the Endangered Species Act;



                                                  62
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 63 of 80




       (4) Construction of temporary access or the closure of existing road, bridge, or
       ramps that would result in major traffic disruptions;
       (5) Changes in access control;
       (6) A floodplain encroachment other than functionally dependent uses (e.g.,
       bridges, wetlands) or actions that facilitate open space use (e.g., recreational trails,
       bicycle and pedestrian paths); or construction activities in, across or adjacent to a
       river component designated or proposed for inclusion in the National System of
       Wild and Scenic Rivers.

23 C.F.R. § 771.117(e)(1)–(6).

       Plaintiffs argue that the Project at issue here is a “[b]ridge rehabilitation, reconstruction, or

replacement” as described in Section 771.117(c)(28), meaning it can only proceed as a categorical

exclusion if it does not involve any of the circumstances listed in Section 771.117(e). They claim

that the Project will likely require a permit from the United States Army Corps of Engineers, will

have an adverse effect on the Historic District under the National Historic Preservation Act, and

will involve construction activities in Wild and Scenic Tinicum Creek, implicating Sections

771.117(e)(2), (3), and (6). Therefore, Plaintiffs assert that the Project cannot be processed as a

categorical exclusion.

       Plaintiffs’ arguments, though at first blush, intriguing, neglect a key regulatory detail: the

limitations in Section 771.117(e) are only triggered when an action is proceeding under Section

771.117(c)(26), (c)(27), or (c)(28). Here, the Project was processed as a categorical exclusion

under Section 771.117(d)(13), which permits actions that would not meet the constraints of Section

771.117(e) to nonetheless be processed as categorical exclusions after the applicant “submit[s]

documentation that demonstrates that the specific conditions or criteria for [the categorical

exclusion are] satisfied, and that significant environmental effects will not result.” 23 C.F.R. §

771.117(d). Indeed, Defendants do not dispute that the Project would fail to meet the requirements

of Section 771.117(e). They claim that this is why PennDOT applied for a categorical exclusion

under Section 771.117(d)(13) instead of Section 771.117(c).



                                                  63
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 64 of 80




       Because PennDOT proceeded under Section 771.117(d), not Section 771.117(c), there is

no basis upon which to apply the limitations of Section 771.117(e). Accordingly, Section

771.117(e) does not prohibit issuing a categorical exclusion, and this must lead the Court to grant

summary judgment on this claim in favor of Defendants.

       D.      Whether 23 C.F.R. § 771.117(a) Prohibits the Issuance of a Categorical
               Exclusion

       23 C.F.R. § 771.117(a) defines categorical exclusions as “actions that meet the definition

contained in 40 CFR 1508.4, and, based on FHWA’s past experience with similar actions, do not

involve significant environmental impacts.” For the same reasons that Plaintiffs’ other categorical

exclusion challenges have not entitled Plaintiffs to relief, this “catchall” claim also fails.

       Unfortunately for all, the Bridge is decrepit and its function severely limited. Defendants

determined that a need existed and sought to develop a Project to address that need. It is clear that

the process has resulted in controversy and vigorous debate. Indeed, the Bridge and the Creek

have been so beset with litigation and other machinations over the many years, it is a natural

wonder that words have not dammed [sic] the Creek altogether, rendering a bridge unnecessary.

However, the nearly 14,000-page record also demonstrates that Defendants have endeavored to

research and respond to these areas of contention. Although the Bridge, which does have historic

value as a contributing element to the Historic District, will be replaced, the agencies determined

over the course of 15 years of studies, reports, comments, responses, and coordination, as well as

their own expertise, that a categorical exclusion was appropriate because significant impacts to the

human environment would not result. Considering the evidence presented, and emphasizing that

agencies are entitled to substantial deference in interpreting their own regulations and determining

the applicability of a categorical exclusion, the Court concludes that approving a categorical

exclusion was not arbitrary, capricious, or otherwise not in accordance with law. The Court grants

summary judgment in favor of Defendants.


                                                  64
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 65 of 80




       E.      Whether Defendants’ Failure to Generate an Environmental Assessment was
               Arbitrary, Capricious, or Otherwise Not in Accordance with Law

       With their final NEPA claim, Plaintiffs assert that an environmental assessment was

necessary because the Project did not qualify as a categorical exclusion, making Defendants’

failure to generate such an assessment arbitrary and capricious.

       For the reasons already explained, the Court has concluded that Defendants did not act

improperly in qualifying the Project as a categorical exclusion. Categorical exclusions are actions

where “neither an environmental assessment nor an environmental impact statement is required.”

40 C.F.R. § 1508.4. Accordingly, by logical extension, Defendants did not act arbitrarily or

capriciously in not generating an environmental assessment. Summary judgment is granted in

favor of Defendants on each of Plaintiffs’ NEPA claims.

            The Department of Transportation Act

       Plaintiffs also assert two claims arising out of the Project’s Final Section 4(f) Evaluation.

Section 4(f) of the Department of Transportation Act mandates that the Secretary cannot approve

a project requiring “the use of any publicly owned land from a public park, recreation area, or

wildlife and waterfowl refuge of national, State, or local significance . . . , or any land from an

historic site of national, State, or local significance” unless “(1) there is no feasible and prudent

alternative to the use of such land, and (2) such program includes all possible planning to minimize

harm to such park, recreational area, wildlife and waterfowl refuge, or historic site resulting from

such use.” 23 U.S.C. § 138(a).

       When a plaintiff challenges a determination under Section 4(f), “the plaintiff bears the

burden of showing by a preponderance of the evidence that the Secretary acted improperly in

approving the use of protected property.” Concerned Citizens All., Inc. v. Slater, 176 F.3d 686,

694 (3d Cir. 1999) (citing Ringsred v. Dole, 828 F.2d 1300, 1302 (8th Cir. 1987)). The Secretary’s



                                                 65
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 66 of 80




decision receives “a presumption of regularity,” but the Court must perform a “‘probing, in-depth’

review” and “decide whether the Secretary’s ultimate decision was arbitrary, capricious, or an

abuse of discretion.” Id. (quoting Overton Park, 401 U.S. at 415).

       A.      Whether Defendants’ Purpose and Need Determination in the Final Section
               4(f) Evaluation was Arbitrary, Capricious, or Otherwise Not in Accordance
               with Law

       In Count VI of their complaint, Plaintiffs allege that the Project’s purpose and need

statement in the Final Section 4(f) Evaluation was improper. Here, Plaintiffs raise the same

arguments that they relied upon in their claim that Defendants’ purpose and need statement in the

Final Categorical Exclusion Evaluation was improper. The Court analyzed these arguments in

Section I(A), supra, and need not repeat that analysis. For the same reasons the Court granted

summary judgment in favor of Defendants on Plaintiffs’ earlier claim, it grants summary judgment

in favor of Defendants here.

       B.      Whether Defendants Failed to Choose a Prudent and Feasible Alternative

       Section 4(f)(1) does not permit the Secretary to approve a project if there is a feasible and

prudent alternative that completely avoids “the use of any publicly owned land from a public park,

recreation area, or wildlife and waterfowl refuge of national, State, or local significance . . . , or

any land from an historic site of national, State, or local significance.” 23 U.S.C. § 138(a). Here,

Defendants evaluated two alternatives that would avoid the use of Section 4(f) resources: (1) the

“no build” option; and (2) Alternative 1, which would involve constructing a new roadway that

totally avoids the Historic District. Plaintiffs do not claim that Defendants should have selected

one of those options. Rather, Plaintiffs assert that rehabilitation of the Bridge was a prudent and

feasible alternative that Defendants impermissibly failed to select. Because rehabilitation would

result in a Section 106 adverse effect to the Historic District and constitute a “use” under Section

4(f), Section 4(f)(1) does not compel its selection even if it were prudent and feasible.


                                                 66
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 67 of 80




       The pertinent question instead turns on Section 4(f)(2), which requires that the Project

“includes all possible planning to minimize harm to such park, recreational area, wildlife and

waterfowl refuge, or historic site resulting from such use.” 23 U.S.C. § 138(a). However, even

“an alternative that minimizes harm under Section 4(f)(2) can still be rejected if that alternative is

infeasible or imprudent.” Concerned Citizens All., 176 F.3d at 702.

           1.      Determination that Rehabilitation is not Prudent

       Traditionally, “[a]n alternative is not feasible if it cannot be built as a matter of sound

engineering judgment.” 23 C.F.R. § 774.17; see also Citizens to Pres. Overton Park, Inc. v. Volpe,

401 U.S. 402, 411 (1971). An alternative is not prudent if:

       (i) It compromises the project to a degree that it is unreasonable to proceed with the
       project in light of its stated purpose and need;
       (ii) It results in unacceptable safety or operational problems;
       (iii) After reasonable mitigation, it still causes:
               (A) Severe social, economic, or environmental impacts;
               (B) Severe disruption to established communities;
               (C) Severe disproportionate impacts to minority or low income populations; or
               (D) Severe impacts to environmental resources protected under other Federal
               statutes;
       (iv) It results in additional construction, maintenance, or operational costs of an
       extraordinary magnitude;
       (v) It causes other unique problems or unusual factors; or
       (vi) It involves multiple factors in paragraphs (3)(i) through (3)(v) of this definition,
       that while individually minor, cumulatively cause unique problems or impacts of
       extraordinary magnitude.

23 C.F.R. § 774.17.

       As our court of appeals has explained:

       Under Section 4(f)(1), an alternative is not a prudent alternative if there are truly
       unusual factors present, if the cost or community disruption resulting from the
       alternative reaches extraordinary magnitudes, or if the alternative presents unique
       problems. See Overton Park, 401 U.S. at 413, 91 S. Ct. 814. We believe that we
       should apply a similar “feasible and prudent” determination to the world of
       alternatives that must be considered under 4(f)(2). See Louisiana Envtl. Soc’y, 537
       F.2d at 86 (“Although there is no express feasible and prudent exception to
       subsection (2), the act clearly implies that one is present.”).

Concerned Citizens All., 176 F.3d at 702.


                                                  67
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 68 of 80




        The standard under Section 4(f)(2) for eliminating alternatives need not be as high as that

under Section 4(f)(1), “since by the time 4(f)(2) is reached, some historically significant property

will necessarily be used, as is the case here.” Id. Accordingly, “the Secretary must consider every

‘feasible and prudent’ alternative that uses historically significant land when deciding which

alternative will minimize harm, but [] the Secretary has slightly greater leeway—compared to a

4(f)(1) inquiry—in using its expertise as a federal agency to decide what the world of feasible and

prudent alternatives should be under 4(f)(2).” Id. at 702–03.

        In moving for summary judgment, Defendants argue that they evaluated two rehabilitation

alternatives—Alternative 3 (one-lane rehabilitation) and Alternative 4 (two-lane rehabilitation)—

and determined neither was prudent. Therefore, they argue, Section 4(f) cannot compel selection

of either of these alternatives.

        With regard to Alternative 3, the Final Section 4(f) Evaluation concluded that both

PennDOT’s Design Manual Part 2 and standards from the American Association of State Highway

and Transportation Officials do not permit a bridge width of less than 24 feet from curb to curb on

a roadway like the Bridge. This conclusion was supported by a Bridge Width Evaluation memo

prepared by Urban Engineers, and FHWA agreed with the determination that the one-lane

replacement’s failure to meet these design criteria rendered it imprudent because it was unable to

meet the Project’s purpose and need. In addition to these findings, the Section 4(f) Evaluation

noted that Alternative 3 would not accommodate the largest emergency service vehicle or address

sight distance and horizontal curve radius issues with the western approach. Furthermore, the

Evaluation concluded that Alternative 3 may result in the Bridge still requiring a posted weight

limit, in turn failing to meet the structurally deficient need.




                                                  68
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 69 of 80




       Turning to Alternative 4, the Final Section 4(f) Evaluation determined that such a

rehabilitation would also not be prudent. The Evaluation concluded that even though the piers and

abutments would be reconstructed, the original piers, which were not designed to carry modern

loads, would remain, and the stone masonry in their lower portions would be susceptible to

continued mechanical weathering. These conditions resulted in a finding that Alternative 4 did

not fully address the structurally deficient Project need. The two-lane rehabilitation would also

have a width less than 24 feet curb-to-curb, failing to meet the functionally obsolete need like

Alternative 3. And finally, Alternative 4 was found to not completely address the Project need of

safely and effectively accommodating emergency response vehicles, because a turning radius

study found that the largest Tinicum Township firetruck would still need to make two turn

movements and veer into oncoming traffic.

       Plaintiffs dispute all of these conclusions and maintain that rehabilitating the Bridge is a

feasible and prudent alternative.

       First, Plaintiffs contend that PennDOT already found that rehabilitation was acceptable

because the agency agreed to rehabilitate the Bridge if Tinicum Township would accept ownership

of the Bridge and responsibility for its maintenance.

       Second, Plaintiffs assert that Defendants’ reliance on guidelines from PennDOT itself and

the American Association of State Highway and Transportation Officials is misplaced. They argue

that both guidelines are not rigid rules or fixed standards, and flexibility in applying those

guidelines is expected and necessary. Therefore, in Plaintiffs’ eyes, a failure to meet these

standards is not a sufficient reason to find rehabilitation imprudent.

       Third, Plaintiffs claim that rehabilitating the Bridge would not result in unacceptable safety

issues. They argue that it is not reasonable to believe PennDOT would agree to rehabilitate the




                                                 69
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 70 of 80




Bridge if the Township took ownership if such a rehabilitation would be unsafe. Plaintiffs also

claim that the record shows that there are no safety issues related to the current width of the Bridge,

and a single lane is actually the safer option. In support of this argument, Plaintiffs dedicate pages

of their briefing to “a detailed review” of various traffic accidents supposedly associated with the

Bridge. See Pls.’ Mot. for Summ. J. 65–70.

       Finally, Plaintiffs argue that there are not unacceptable operational problems associated

with rehabilitating the Bridge. Again, Plaintiffs contend that PennDOT’s agreement to rehabilitate

the Bridge demonstrates that any supposed problems are, in fact, not “unacceptable.” Plaintiffs

also claim that no such problems exist. Although PennDOT found that the existing Bridge cannot

safely and effectively accommodate traffic needs, including emergency response vehicles,

Plaintiffs say that they provided numerous expert reports specifically refuting this claim. They

also cite an expert literature review for the proposition that a one-lane bridge would be safer, and

they claim that Defendants’ determination that average daily traffic counts are too high for a one-

lane Bridge are dependent on flexible American Association of State Highway and Transportation

Officials standards and based on “highly questionable” data. Pls.’ Mot. for Summ. J. 72–73.

       In addressing the parties’ arguments, the Court emphasizes that the question before it is not

whether, in evaluating all the evidence presented in the administrative record, the Court would

have made a different or even “better” decision than the agencies. The Court’s job is most

definitely not to re-try the administrative proceedings, gauge the efficacy of the dueling experts,

re-calculate turning radii for firetrucks, re-construct traffic accidents or any of the tasks demanded

of the agencies. The question is whether Defendants’ decisions were arbitrary and capricious for

failing to consider the appropriate, Congressionally intended factors. The Court concludes that

they were not.




                                                  70
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 71 of 80




        To begin, a reference to the analysis in River Fields, Inc. v. Peters, No. 08-264, 2009 WL

2222901 (W.D. Ky. July 23, 2009), is instructive, given how familiar the issues seem when

compared to the case here. There, FHWA had approved a categorical exclusion and programmatic

Section 4(f) evaluation for a project that would widen an historic one-lane bridge to two lanes.

2009 WL 2222901, at *1. The bridge was eligible for inclusion in the National Register both on

its own merit and as a contributing element to the River Road Historic District. Id. The project

also called for partial takings of two adjacent properties that were individually listed in the National

Register. Id.

        Challenging FHWA’s Section 4(f) determination, the plaintiffs in River Fields argued that

FHWA had failed to consider a reasonable one-lane bridge alternative to the two-lane widening.

Id. at *8.   The plaintiffs claimed that FHWA rejected the one-lane alternative “solely on

Defendants’ unfounded assertion that one-lane bridges are inherently unsafe.” Id. They argued

that “Defendants’ own traffic accident information for the Bridge belies the contention that one-

lane bridges are unsafe” and that “Defendants’ data shows that traffic accidents on the Bridge have

not only been historically few and far between but minor.” Id. The plaintiffs also asserted that

“Defendants’ own consultant report supports the one-lane rehabilitation option.” Id.

        The court rejected the plaintiffs’ contentions, reasoning:

        One-lane bridges may not be inherently unsafe and traffic control devices may
        improve safety on them. However, the issue here is not, as Plaintiffs suggest,
        “whether an acceptable degree of public safety on a one-lane bridge can be achieved
        utilizing measures such as lane marking, signage, lighting and traffic control
        devices.” Plaintiffs’ Memorandum in Opposition and Reply to Defendants’ Motion
        for Summary Judgment, p. 12. The only issue here is whether the FHWA abused
        its discretion by finding that a one-lane rehabilitation of the Harrods Creek Bridge
        was not a reasonable alternative to the Project. The court concludes that the FHWA
        did not abuse its discretion in so finding.

Id. at *9.




                                                  71
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 72 of 80




        Similarly, Plaintiffs here ask the Court to conclude that Defendants abused their discretion

in determining that the rehabilitation alternatives were not prudent. But like the defendants in

River Fields, Defendants have provided multiple justifications for rejecting Plaintiffs’ preferred

alternatives, including rehabilitation’s failure to meet industry standards, to accommodate

emergency response vehicles, and to fully support modern loads. Plaintiffs attack all of these

conclusions, but like the plaintiffs in River Fields, these attacks are not successful because

Defendants’ determinations were supported by multiple studies and sources in support. There may

be evidence to the contrary, but “[a]n agency is entitled to select any reasonable methodology and

to resolve conflicts in expert opinion and studies in its best reasoned judgment based on the

evidence before it.” Buckingham Twp., 157 F. Supp. 2d at 467 (citations omitted), aff’d, 27 F.

App’x 87 (3d Cir. 2002); see also Marsh, 490 U.S. at 378 (“When specialists express conflicting

views, an agency must have discretion to rely on the reasonable opinions of its own qualified

experts even if, as an original matter, a court might find contrary views more persuasive.”).

        Furthermore, Defendants concluded that the rehabilitation alternatives were not prudent

for numerous reasons. Even if each independent reason was not, on its own, enough to render the

alternatives imprudent, “courts have held that an accumulation of smaller problems that, standing

alone, would not individually constitute unique problems may together comprise sufficient reason

for rejecting an alternative as imprudent.” Concerned Citizens All., 176 F.3d at 704 (listing cases);

see also Comm. to Pres. Boomer Lake Park v. Dep’t of Transp., 4 F.3d 1543, 1550 (10th Cir. 1993)

(“Although none of these factors alone is clearly sufficient justification to reject the alternatives in

this case, their cumulative weight is sufficient to support the Secretary’s decision.”); Hickory

Neighborhood Def. League v. Skinner, 910 F.2d 159, 163 (4th Cir. 1990) (“A cumulation of small

problems may add up to a sufficient reason to use § 4(f) lands.”) (quoting Eagle Found., Inc. v.




                                                  72
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 73 of 80




Dole, 813 F.2d 798, 805 (7th Cir. 1987)). The whole of the matter may indeed be of greater

significance than the sum of the individual parts.

       In light of the evaluations and evidence relied on by Defendants, and noting that the Third

Circuit Court of Appeals has stated that the standard under Section 4(f)(2) for eliminating

alternatives need not be as high as that under Section 4(f)(1), the Court concludes that Defendants

were not arbitrary or capricious in determining that the rehabilitation alternatives were not prudent.

See Prairie Band Pottawatomie Nation v. Fed. Highway Admin., 684 F.3d 1002, 1022 (10th Cir.

2012) (stating that “[a] section 4(f) analysis, like an environmental impact statement, need not be

flawless,” and explaining that the FHWA’s failure to consider even a “material fact” is insufficient

to render the Secretary’s decision arbitrary and capricious where “FHWA provided sufficient

justification to conclude that alternatives to the selected route were imprudent”).

           2.      Determination of Least Overall Harm

       Plaintiffs also argue that approving the Final Section 4(f) Evaluation was arbitrary and

capricious because the two-lane replacement does not result in the least overall harm to Section

4(f) properties. Rather, Plaintiffs claim that rehabilitation would result in the least overall harm

because it will preserve the Bridge, which they contest is a Section 4(f) resource.

       As outlined above, if there is not a prudent and feasible alternative that will completely

avoid the use of historic properties, then the Project must include “all possible planning to

minimize harm to such park, recreational area, wildlife and waterfowl refuge, or historic site

resulting from such use.” 23 U.S.C. § 138(a). However, “an alternative that minimizes harm under

Section 4(f)(2) can still be rejected if that alternative is infeasible or imprudent.” Concerned

Citizens All., 176 F.3d 686, 702 (3d Cir. 1999).




                                                   73
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 74 of 80




       The Court has ruled that Defendants did not act arbitrarily or capriciously in concluding

that the rehabilitation alternatives were not imprudent. It is irrelevant whether the rehabilitation

alternatives would cause less harm to Section 4(f) resources because Defendants were not legally

required to carry them forward into the least overall harm analysis. See Hickory Neighborhood

Def. League, 893 F.2d at 62 (“[W]e hold that if the Secretary rejects an alternative as imprudent,

he need not balance the impact on section 4(f) land from that alternative against the impact from

the proposed project.”). Once Defendants determined that the rehabilitation alternatives were not

prudent, those alternatives ceased to be part of the equation.

       Furthermore, even if rehabilitation were a reasonable and prudent alternative, the Bridge is

not the only property effected by the Project, and the alternative that causes the least harm to the

Bridge may not necessarily cause the least harm to Section 4(f) properties overall. Indeed,

Defendants argue that replacement is preferred even when its attendant harms are weighed against

the harms of rehabilitation because, “[l]ooking at the ability of the alternatives to meet the project

need, the benefits to Tinicum Creek, the ability to mitigate the adverse impacts to the Historic

District, and the views of the [Pennsylvania Historical and Museum Commission] and ACHP the

officials with jurisdiction over historic resources, the two-lane replacement on the existing

alignment results in the overall least harm.” PennDOT Mot. for Summ. J. 35.

       “The Section 4(f)(2) balancing process ‘permits the Secretary to engage in a broad

consideration of the ‘relative harm’ arising from various alternates [sic].’” Concerned Citizens

All., 176 F.3d at 694 (alteration in original) (quoting Coal. on Sensible Transp. Inc. v. Dole, 642

F. Supp. 573, 603 (D.D.C. 1986), aff'd, 826 F.2d 60 (D.C. Cir. 1987)); see also Coal. on Sensible

Transp., 642 F. Supp. at 603 (“The Secretary may weigh detrimental visual and aesthetic effects

against direct physical encroachment upon protected parkland.”) (citing Louisiana Envtl. Soc., Inc.




                                                 74
          Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 75 of 80




v. Dole, 707 F.2d 116, 121–22 (5th Cir. 1983)). Defendants had great discretion in evaluating and

weighing the relative harms associated with each alternative.24

          Defendants also did not err by considering the impacts to the entire project area and the

Historic District as a whole. In Concerned Citizens Alliance, Inc. v. Slater, 176 F.3d 686 (3d Cir.

1999), our court of appeals considered an administrative challenge under Section 4(f)(2) against

FHWA and PennDOT regarding their selection of a bridge replacement alternative that would send

traffic through the Danville Historic District. One of the “critical issues” the court considered was

“whether the defendants acted arbitrarily in concluding that the Factory Street Underpass

alternative would inflict the least amount of harm on the Historic District.” Concerned Citizens

All., 176 F.3d at 690.

          In “review[ing] for abuse of discretion the Secretary’s decision that the FSU alternative

would do the least harm to Section 4(f) resources,” id. at 695, the court confronted the plaintiffs’

disagreement with “the fact that the defendants calculated the square footage of the two historic

structures to be relocated or destroyed (one under the FSU alternative and one under the MS

alternative) and compared the footage when arguing that the FSU alternative was preferable,” id.

at 700.

          The court held:

          [T]he administrative record supports the FHWA’s finding that the FSU alternative
          will minimize harm to the Danville Historic District. Even if we were to conclude
          that the MS and FSU alternatives would impose a comparable amount of harm to
          Danville’s Historic District, we would be bound to uphold the Secretary’s decision.
          These decisions are vested by law not in unelected judges but in the accountable
          Secretary. See Druid Hills, 772 F.2d at 716 (“The Secretary is free to choose among
          alternatives which cause substantially equal damage to parks or historic sites.”).
          The defendants performed a large number of studies on the various ways in which
          the alternatives would impact the Historic District and adequately weighed the
          results of the studies in selecting the preferred alternative. They also considered

24
        The Court again emphasizes that the harms of rehabilitation need not have even been considered
once it was determined rehabilitation was not prudent.


                                                  75
       Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 76 of 80




       the more intangible benefits and harms to Mill and Factory Streets under the
       competing alternatives. As the foregoing discussion demonstrates, they considered
       and responded to the comments of the ACHP. Therefore, they did not violate
       Section 106. And as that discussion also demonstrates, it was not arbitrary and
       capricious for the FHWA to select the FSU alternative under Section 4(f)(2).

Id. at 702 (emphasis added).

       Here, Defendants took many of the same measures embraced by the court in Concerned

Citizens Alliance. Defendants considered both total avoidance alternatives and multiple other

alternatives, including rehabilitation. During the evaluation of all alternatives, they treated the

Bridge as a Section 4(f) property and noted any impacts to the Bridge in their analysis. They relied

on studies and additional resources in determining that the two-lane replacement was the only

prudent and feasible alternative. In coordination with the ACHP and the PaSHPO, and with input

from the Section 106 consulting parties, Defendants evaluated how to minimize the harms to

historic properties caused by the Project.      That mitigation evaluation resulted in a signed

Memorandum of Agreement between Defendants, the ACHP, and the PaSHPO stating that the

two-lane replacement alternative was the preferred alternative and the mitigation measures

adequately addressed the harms. In light of the Third Circuit Court of Appeals approving a Section

4(f) evaluation where the selection of an alternative was framed in terms of the harm to the historic

district, even where the chosen alternative would involve the destruction of a contributing resource

to the historic district, the Court concludes that Defendants did not err in framing the analysis to

focus on the harm to the Historic District.

       However, Plaintiffs’ disagreements do not end there. Plaintiffs also claim that the least

overall harm analysis was fatally flawed because once the preferred alternative was selected, the

mitigation efforts were focused on minimizing harms to the Historic District and failed to mitigate

the impacts to the Bridge. They assert that the Bridge is a Section 4(f) property and must be

afforded full protection, including “all possible planning to minimize harm.” 23 U.S.C. § 138(a).


                                                 76
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 77 of 80




Defendants respond that they performed an appropriate mitigation analysis under Section 4(f)

regardless of whether the Bridge is individually eligible or eligible only as a contributing property.

        Plaintiffs demand a mitigation analysis centered on the Bridge rather than the Historic

District. However, such a demand overlooks that any efforts to minimize the harm to the Historic

District must necessarily include efforts to minimize the harms to its contributing resources. If all

possible planning was taken to minimize harm to the District, then, by pure logic, all harm to its

contributing resources, including the Bridge, must also have been minimized.25 That such

mitigation was considered is apparent upon review of the record. Although Plaintiffs would have

the Court believe that no Bridge-specific mitigation occurred, the Memorandum of Agreement is

full of specific stated measures to mitigate the impact to the Bridge, reuse portions of the original

structure, and create an historically sensitive design for the two-lane replacement.26

        Having reviewed this Bridge-specific mitigation and Defendants’ representations that the

mitigation already encompassed full consideration of the Bridge, it becomes apparent that

requiring a “Bridge-focused” (as opposed to an “Historic District-focused”) analysis would be an

exercise only in semantics and would not have a substantive impact on the outcome of the Section

4(f) Evaluation. Accordingly, there is no basis upon which to find Defendants’ least overall harm

analysis arbitrary or capricious or to remand on this issue. See KPMG, LLP v. S.E.C., 289 F.3d



25
         Consider, for example, a person who reports for a routine well visit at the doctor’s office. If it is
the doctor’s task to ensure that the person, as a whole, is as healthy as possible, one would still necessarily
expect an examination that evaluated individual aspects of the person’s health, such as blood pressure, heart
rate, and lung performance. This is because a person can only be considered healthy by checking and
treating the smaller, individual problems that arise. So too, here, only by minimizing the harms to the
individual aspects of the Historic District, such as the Bridge, could the harms to the Historic District have
been mitigated to the fullest extent. It follows that by performing all possible planning to mitigate the harms
to the Historic District, Defendants necessarily also incorporated the possible planning to mitigate the harms
to its contributing resources.
26
       The Court has detailed these mitigation measures throughout this memorandum and need not repeat
them here.


                                                      77
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 78 of 80




109, 126 (D.C. Cir. 2002) (“[C]onsistent with remanding only when we conclude that there is a

significant chance that but for an error the agency might have reached a different result, we

conclude that it would be meaningless to remand.”) (citations and internal quotation marks

omitted).

        C.      Whether Defendants Failed to Perform Mandatory Maintenance on the
                Bridge

        Finally, Plaintiffs claim that PennDOT failed to maintain the Bridge in violation of 71 P.S.

§ 512(a)(8), a Pennsylvania law that requires PennDOT “[t]o mark, build, rebuild, relocate, fix the

width of, construct, repair, and maintain State designated highways and transportation facilities

and rights of way.” Plaintiffs argue that “PennDOT disregarded its maintenance obligations on

the Bridge in the hopes that the agency could argue that the Bridge could not be rehabilitated and

needed to be replaced.” Compl. ¶¶ 161–62. By suggesting either deliberate or neglectful

“sabotage,” Plaintiffs ask the Court to find that this failure to perform necessary maintenance was

arbitrary, capricious, or otherwise not in accordance with law.

        PennDOT moves for summary judgment on the basis that the Court does not have subject

matter jurisdiction to hear this claim. First, PennDOT argues that Plaintiffs have not addressed

the issue of supplemental jurisdiction under 28 U.S.C. § 1367. Second, PennDOT asserts that

federal courts should not interpret the police power given to PennDOT by the Pennsylvania

legislature. PennDOT represents that Plaintiffs’ claim raises a novel issue of state law because

there are no state appellate court decisions interpreting PennDOT’s state police power, supporting

dismissal. See 28 U.S.C. § 1367(c)(1) (“The district courts may decline to exercise supplemental

jurisdiction over a claim . . . if the claim raises a novel or complex issue of State law . . . .”).

        FHWA argues that the appropriate remedy for Plaintiffs’ failure to maintain claim is a

mandamus action in state court, not a federal review under the Administrative Procedure Act.



                                                   78
        Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 79 of 80




        Plaintiffs have not responded to Defendants’ arguments or briefed the failure to maintain

claim in their summary judgment papers. When asked at oral argument on the motions for

summary judgment whether Plaintiffs intended to pursue this claim, Plaintiffs’ counsel responded,

“[W]e didn’t brief the state law claim in the context of the summary judgment motions, so we

don’t believe that’s something for the Court to consider at this point. . . . [W]e’re not inviting

Your Honor to tread there.” Nov. 1, 2019 Oral Arg. Tr. 20:10–16.

        Plaintiffs have not provided any support, legal or otherwise, for their contention that the

Court should not address the failure to maintain claim at this time when Defendants have moved

for its dismissal and briefed the issues. But the Court will not reach the merits at this time, or at

any time for that matter, because the Court declines to exercise supplemental jurisdiction over this

claim. In ruling on the present motions for summary judgment, the Court has resolved all of the

claims over which it has original jurisdiction. The Court will therefore abstain from reaching the

complex issues of state law raised in Plaintiffs’ lone, possibly remaining claim. See 28 U.S.C.

§ 1367(c)(3) (“The district courts may decline to exercise supplemental jurisdiction over a claim

. . . if the district court has dismissed all claims over which it has original jurisdiction . . . .”); see

also Riverfront Garden Dist. Ass’n, Inc. v. City of New Orleans, No. 00-544, 2000 WL 35801851,

at *12 (E.D. La. Dec. 11, 2000) (dismissing state law claims pursuant to 28 U.S.C. § 1367(c)(3)

after granting summary judgment on federal claims arising under NEPA, Section 4(f), and the

National Historic Preservation Act).




                                                    79
    Case 2:18-cv-04508-GEKP Document 37 Filed 08/21/20 Page 80 of 80




                                        Conclusrox
      For the foregoing reasoRs detailing the limits on the Court's powers in this dispute, the

Court denies Plaintiffs' motion for summary judgment and grants Defendants' motions for

summary judgment. An appropriate order follows.


                                                  BY TIIE COURT:




                                                           Sra.rrs Drsrmcr Juocr




                                             80
